Exhibit 10.28

 

LEASE

Landlord:

Britannia Hacienda VIII LLC

 

 

Tenant:

Omnicell, Inc.

 

 

Date:

June 29, 2007

 

TABLE OF CONTENTS

1.

PROPERTY

 

1

 

1.1

Lease of Premises

 

1

 

1.2

Landlord’s Reserved Rights

 

2

2.

TERM

 

2

 

2.1

Term

 

2

 

2.2

Early Possession

 

3

 

2.3

Condition of Premises

 

3

 

2.4

Acknowledgment of Rent Commencement Date

 

6

 

2.5

Holding Over

 

6

 

2.6

Option to Extend Term

 

6

3.

RENTAL

 

7

 

3.1

Minimum Rental

 

7

 

 

(a)

Rental Amounts

 

7

 

 

(b)

Rental Amounts During Extended Term

 

7

 

 

(c)

Square Footage of Premises

 

7

 

3.2

Late Charge

 

8

4.

TAXES

 

8

 

4.1

Personal Property

 

8

 

4.2

Real Property

 

8

5.

OPERATING EXPENSES

 

9

 

5.1

Payment of Operating Expenses

 

9

 

5.2

Definition of Operating Expenses

 

9

 

5.3

Determination of Operating Expenses

 

11

 

5.4

Final Accounting for Expense Year

 

11

 

5.5

Proration

 

12

6.

UTILITIES

 

12

 

6.1

Payment

 

12

 

6.2

Interruption

 

13

7.

ALTERATIONS; SIGNS

 

13

 

7.1

Right to Make Alterations

 

13

 

7.2

Title to Alterations

 

14

 

7.3

Tenant Trade Fixtures

 

15

 

7.4

No Liens

 

15

 

7.5

Signs

 

16

8.

MAINTENANCE AND REPAIRS

 

16

 

8.1

Landlord’s Obligation for Maintenance

 

16

 

8.2

Tenant’s Obligation for Maintenance

 

17

 

 

(a)

Good Order, Condition and Repair

 

17

 


--------------------------------------------------------------------------------


 

 

(b)

Landlord’s Remedy

 

17

 

 

(c)

Condition upon Surrender

 

18

9.

USE OF PROPERTY

 

18

 

9.1

Permitted Use

 

18

 

9.2

Requirements Relating to Vacancy

 

18

 

9.3

No Nuisance

 

18

 

9.4

Compliance with Laws

 

19

 

9.5

Liquidation Sales

 

19

 

9.6

Environmental Matters

 

19

10.

INSURANCE AND INDEMNITY

 

25

 

10.1

Insurance

 

25

 

10.2

Quality of Policies and Certificates

 

27

 

10.3

Workers’ Compensation; Employees

 

28

 

10.4

Waiver of Subrogation

 

28

 

10.5

Increase in Premiums

 

28

 

10.6

Indemnification

 

28

 

10.7

Blanket Policy

 

29

11.

SUBLEASE AND ASSIGNMENT

 

29

 

11.1

Assignment and Sublease of Building

 

29

 

11.2

Rights of Landlord

 

30

12.

RIGHT OF ENTRY AND QUIET ENJOYMENT

 

31

 

12.1

Right of Entry

 

31

 

12.2

Quiet Enjoyment

 

31

13.

CASUALTY AND TAKING

 

32

 

13.1

Damage or Destruction

 

32

 

13.2

Condemnation

 

33

 

13.3

Reservation of Compensation

 

34

 

13.4

Restoration of Improvements

 

34

14.

DEFAULT

 

35

 

14.1

Events of Default

 

35

 

 

(a)

Abandonment

 

35

 

 

(b)

Nonpayment

 

35

 

 

(c)

Other Obligations

 

35

 

 

(d)

General Assignment

 

35

 

 

(e)

Bankruptcy

 

36

 

 

(f)

Receivership

 

36

 

 

(g)

Attachment

 

36

 

 

(h)

Insolvency

 

36

 

14.2

Remedies upon Tenant’s Default

 

36

 

14.3

Remedies Cumulative

 

37

15.

SUBORDINATION, ATTORNMENT AND SALE

 

37

 

15.1

Subordination to Mortgage

 

37

 

15.2

Sale of Landlord’s Interest

 

38

 

15.3

Estoppel Certificates

 

38

 

15.4

Subordination to CC&R’s

 

39

 

15.5

Mortgagee Protection

 

39

 

ii


--------------------------------------------------------------------------------


 

16.

SECURITY

 

40

 

16.1

Deposit

 

40

17.

MISCELLANEOUS

 

41

 

17.1

Notices

 

41

 

17.2

Successors and Assigns

 

42

 

17.3

No Waiver

 

42

 

17.4

Severability

 

42

 

17.5

Litigation Between Parties

 

43

 

17.6

Surrender

 

43

 

17.7

Interpretation

 

43

 

17.8

Entire Agreement

 

43

 

17.9

Governing Law

 

43

 

17.10

No Partnership

 

43

 

17.11

Financial Information

 

43

 

17.12

Costs

 

44

 

17.13

Time

 

44

 

17.14

Rules and Regulations

 

44

 

17.15

Brokers

 

45

 

17.16

Memorandum of Lease

 

45

 

17.17

Organizational Authority

 

45

 

17.18

Execution and Delivery

 

45

 

17.19

Survival

 

45

 

17.20

Parking

 

46

 

EXHIBITS

EXHIBIT A-1

Site Plan (The Center)

EXHIBIT A-2

Building Plan

EXHIBIT B

Workletter

EXHIBIT C

Form of Acknowledgment of Rent Commencement Date

 

iii


--------------------------------------------------------------------------------


LEASE

THIS LEASE (“Lease”) is made and entered into as of June 29, 2007 (the “Lease
Commencement Date”), by and between BRITANNIA HACIENDA VIII LLC, a Delaware
limited liability company (“Landlord”), and OMNICELL, INC., a Delaware
corporation (“Tenant”).

THE PARTIES AGREE AS FOLLOWS:

1.  PROPERTY

1.1                                 Lease of Premises.

(a)                                  Landlord leases to Tenant and Tenant hires
and leases from Landlord, on the terms, covenants and conditions hereinafter set
forth, the premises (the “Premises”) consisting of approximately 18,333 rentable
square feet of space located on the first floor of the building commonly known
as 2025 Stierlin Court (the “Building”) located in the Britannia Shoreline
Technology Park (referred to interchangeably herein as the “Center” or the
“Property”) in the City of Mountain View, County of Santa Clara, State of
California.  The Premises consist of the portions of the first floor of the
Building designated as “Premises” on the Building Plan (as defined below).  In
addition, Tenant shall have the nonexclusive right to use those portions of the
first floor of the Building designated on the Building Plan as Building common
areas, including (but not limited to) the entrance lobby, elevator, stairways,
common restrooms, storage/loading dock area and emergency exit corridors.  The
location of the Building within the Center is depicted on the site plan attached
hereto as Exhibit A-1 and incorporated herein by this reference (the “Site
Plan”).  The schematic layout of the Premises and related common areas of the
Building is depicted on the building plan attached hereto as Exhibit A-2 and
incorporated herein by this reference (the “Building Plan”).  The parking areas,
driveways, sidewalks, landscaped areas and other portions of the Center that lie
outside the exterior walls of the buildings now or hereafter existing from time
to time in the Center, as depicted in the Site Plan and as hereafter modified by
Landlord from time to time in accordance with the provisions of this Lease, are
sometimes referred to herein as the “Common Areas.”  Such Common Areas include,
but are not limited to, the “recreational area” which is currently maintained by
Landlord in the area between the buildings at 2023 Stierlin Court and
2025 Stierlin Court, provided that the right of Tenant and other occupants of
the Center to use such “recreational area” is subject to the right of the City
of Mountain View to require that a portion of the recreational area be paved and
converted to parking use at a time to be determined at the discretion of the
City and/or the potential development of that area by Landlord or any subsequent
owner of the Center.

(b)                                 As an appurtenance to Tenant’s leasing of
the Premises pursuant to Section 1.1(a), Landlord hereby grants to Tenant, for
the benefit of Tenant and its employees, suppliers, shippers, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, (i) the interior common areas of the
Building as described above, (ii) those portions of the Common Areas improved
from time to time for use


--------------------------------------------------------------------------------


as parking areas, driveways, sidewalks, landscaped areas, or for other common
purposes, and (iii) all access easements and similar rights and privileges
relating to or appurtenant to the Center and created or existing from time to
time under any access easement agreements, declarations of covenants, conditions
and restrictions, or other written agreements now or hereafter of record with
respect to the Center, subject however to any limitations applicable to such
rights and privileges under applicable law, under this Lease and/or under the
written agreements creating such rights and privileges.

1.2                                 Landlord’s Reserved Rights.  To the extent
reasonably necessary to permit Landlord to exercise any rights of Landlord and
discharge any obligations of Landlord under this Lease, Landlord shall have, in
addition to the right of entry set forth in Section 12.1 hereof, the following
rights:  (i) to make changes to the interior Building common areas and/or the
Common Areas, including, without limitation, changes in the location, size or
shape of any portion of the Building common areas and/or the Common Areas, and
to construct and/or relocate parking structures and/or parking spaces in the
Center; (ii) to close temporarily any of the interior Building common areas or
the Common Areas for maintenance or other reasonable purposes; (iii) to
construct, alter or add to other buildings and Common Area improvements in the
Center; (iv) to use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Center or any portion thereof; and
(v) to do and perform such other acts with respect to the Building common areas,
the Common Areas and the Center as may be necessary or appropriate.  Landlord
shall not exercise rights reserved to it pursuant to this Section 1.2 in such a
manner as to cause any material diminution of Tenant’s rights, or any material
increase of Tenant’s obligations, under this Lease, or in such a manner as to
leave Tenant without reasonable parking or reasonable access to the Premises or
otherwise to materially impair Tenant’s ability to conduct its activities in the
Premises in a normal manner; provided, however, that the foregoing shall not
limit or restrict Landlord’s right to undertake reasonable construction activity
and Tenant’s use of the Premises shall be subject to reasonable temporary
disruption incidental to such activity diligently prosecuted.  Landlord agrees
to provide Tenant with written notice at least three (3) business days prior to
undertaking any of the foregoing activities which will directly affect the
Premises or access to the Premises, except in case of emergency (in which case
no such prior notice shall be required, but Landlord shall still use reasonable
efforts to provide prior notice to the extent the circumstances permit). 
Landlord’s prior notice to Tenant pursuant to the preceding sentence shall
identify the nature and scope of the proposed work and the estimated start date
and estimated completion date for the proposed work.

2.  TERM

2.1                                 Term.  The term of this Lease shall commence
on the Lease Commencement Date as defined above.  Tenant’s obligation to pay
minimum rental and Operating Expenses under this Lease shall commence on the
earlier to occur of (a) October 1, 2007 or (b) the date the Tenant Improvements
in the Premises are completed to such an extent that Tenant is able to (and
does) commence actual business operations in the Premises to a material extent
(the earlier of such dates being referred to herein as the “Rent Commencement
Date”) and shall end on the day immediately preceding the fourth (4th)
anniversary of the Rent Commencement Date (the “Termination Date”), unless
sooner terminated or extended as hereinafter provided.  Thus, if the Rent
Commencement Date occurs (as anticipated) on October 1, 2007, then the
Termination Date will be September 30, 2011.

2


--------------------------------------------------------------------------------


2.2                                 Early Possession.  Tenant shall have the
right to enter and use the Premises for the purpose of conducting inspections
and measurements, preparing drawings, constructing improvements in the Premises
(subject to all the terms and conditions of Article 7 below and of the
Workletter as defined below), installing fixtures and furniture, laboratory
equipment, computer equipment, telephone equipment, low-voltage data wiring and
personal property and performing other similar work preparatory to the
commencement of Tenant’s business in the Premises, beginning upon the date
Landlord notifies Tenant in writing that the Premises are available for such
early access by Tenant (the “Early Access Date”), which Early Access Date is
presently estimated to be the next business day following the Lease Commencement
Date.  Such early occupancy and possession by Tenant shall be subject to and
upon all of the terms and conditions of this Lease (including, but not limited
to, conditions relating to the payment of utilities and maintenance of required
insurance by Tenant), except that (i) Tenant shall have no obligation to pay
minimum rental or Operating Expenses for any period prior to the Rent
Commencement Date, and (ii) such early possession shall not advance or otherwise
affect the Rent Commencement Date or Termination Date determined under
Section 2.1.  To the extent Landlord and/or its contractors or consultants are
also performing any work in the Premises prior to the Rent Commencement Date,
Tenant shall not unreasonably interfere with or delay Landlord’s contractors or
consultants by any early access, occupancy or possession under this Section 2.2,
shall coordinate and cooperate with Landlord and its contractors and consultants
(who shall similarly coordinate and cooperate with Tenant and its contractors)
to minimize any interference or delay by either party with respect to the other
party’s work following the Early Access Date, and shall indemnify Landlord and
its agents and employees to the extent provided in Section 10.6(a) below and in
Paragraph 4(c) of the Workletter in connection with Tenant’s early entry upon
the Premises hereunder.

2.3                                 Condition of Premises.  Tenant has had an
opportunity to inspect the condition of the Premises and agrees to accept the
Premises “as is” in their condition existing as of the Early Access Date,
without any obligation on the part of Landlord to improve, alter, repair or
clean the Premises in any way for Tenant’s occupancy hereunder, except as
otherwise expressly provided herein.  Notwithstanding the foregoing:

(a)                                  Landlord shall deliver the Premises and all
Building systems and existing improvements in “as is” condition, except that
Landlord shall, at Landlord’s sole expense, perform all work necessary to cause
the following (collectively, “Landlord’s Work”) to be true as soon as
practicable after the Early Access Date (and in all events prior to the Rent
Commencement Date):  (i) the Building roof shall be in good and watertight
condition; (ii) all existing Building systems (including, but not limited to,
heating, ventilation and air conditioning, mechanical, electrical, plumbing and
life safety systems) and utilities serving the Premises shall be in good working
condition and operable in their current locations, prior to modifications (or
damage, if any) as a result of Tenant’s improvements or use; and (iii) the
Building shell, Premises and existing improvements therein, as delivered to
Tenant prior to modifications (or damage, if any) as a result of Tenant’s
improvements or use, shall comply with all applicable laws, ordinances,
regulations and building codes (including, but not limited to, the Americans

3


--------------------------------------------------------------------------------


with Disabilities Act (“ADA”), subject to the allocation of ADA compliance
responsibilities under Section 2.3(c) below.  To the extent it is not reasonably
practicable for Landlord’s Work to be completed by the Early Access Date,
Landlord shall proceed diligently and with reasonable efforts to complete
Landlord’s Work as promptly as practicable after the Early Access Date, and
Landlord and Tenant shall continue to cooperate reasonably and in good faith
with one another (and cause their respective consultants and contractors to
cooperate reasonably and in good faith with one another) in the manner described
in Section 2.2 above in connection with the concurrent performance of their
respective work in the Building.  Following Landlord’s written notice to Tenant
that Landlord has completed Landlord’s Work and is delivering the Premises and
the existing Building systems and improvements in the condition required above
in this paragraph (“Landlord’s Completion Notice”), Tenant shall thereafter
during the term of this Lease be responsible (subject, however, to any
corrective obligations of Landlord as expressly set forth in this Section 2.3)
for maintenance, repair and/or replacement of all such systems and improvements
to the extent required under Article 8 hereof and any other applicable
provisions of this Lease.  If Landlord’s obligations with respect to Landlord’s
Work under this paragraph are violated in any respect, then it shall be the
obligation of Landlord, after receipt of written notice from Tenant setting
forth with specificity the nature of the violation, to correct promptly and
diligently, at Landlord’s sole cost, the condition(s) constituting such
violation, except that Tenant shall be responsible for any such corrective work
to the extent the condition(s) constituting the violation are attributable to
modifications (or damage, if any) in the course of Tenant’s improvements to or
use of the Premises; provided, however, that Tenant’s failure to give such
written notice to Landlord regarding any alleged violation within one hundred
twenty (120) days after the Rent Commencement Date shall give rise to a
conclusive and irrebuttable presumption that Landlord has complied with all
Landlord’s obligations under this paragraph; provided further, however, that the
foregoing 120-day notice provision shall not apply to any violation or alleged
violation of Landlord’s ADA compliance responsibilities under this Section 2.3. 
TENANT ACKNOWLEDGES THAT THE WARRANTIES AND/OR OBLIGATIONS CONTAINED IN THIS
SECTION 2.3 ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PHYSICAL CONDITION OF THE PREMISES, BUILDING SYSTEMS AND EXISTING
IMPROVEMENTS IN THE PREMISES, AND THAT LANDLORD MAKES NO OTHER WARRANTIES EXCEPT
AS EXPRESSLY SET FORTH IN THIS SECTION 2.3.

(b)                                 As set forth in the Workletter attached
hereto as Exhibit B and incorporated herein by this reference (the
“Workletter”), Landlord shall provide Tenant with a tenant improvement allowance
in the amount of up to Thirty-Five Dollars ($35.00) per square foot, equivalent
to an aggregate allowance of up to Six Hundred Forty-One Thousand Six Hundred
Fifty-Five and No/100 Dollars ($641,655.00) (the “Tenant Improvement Allowance”)
towards the construction of Tenant Improvements by Tenant in the Premises. 
Tenant’s construction of such Tenant Improvements shall be governed by the
provisions of Article 7 hereof and of the Workletter, and such Tenant
Improvements shall be constructed in compliance with all of the provisions
thereof (including, without limitation, all conditions relating to Landlord’s
approval of plans and specifications), as well as the provisions of this
Section 2.3.  The Tenant Improvement Allowance shall not be used or useable by
Tenant for any moving or relocation expenses of Tenant, or for any cost or
expense associated with any

4


--------------------------------------------------------------------------------


moveable furniture, trade fixtures, personal property or any other item or
element which, under the applicable provisions of this Lease, will not become
Landlord’s property and remain with the Building upon expiration or termination
of this Lease.  The Tenant Improvement Allowance may, however, be applied toward
all costs of hiring a licensed architect for the design of all Tenant
Improvements to be constructed by Tenant pursuant to the Workletter and for the
cost of all permits and inspections required by any governmental authority in
connection with the construction of such Tenant Improvements.  Any portion of
the Tenant Improvement Allowance which has not been claimed or drawn by Tenant
by February 28, 2009 shall expire and shall no longer be available to Tenant
thereafter.  Additional conditions and procedures relating to the disbursement
of the Tenant Improvement Allowance shall be as set forth in the Workletter or
as otherwise reasonably prescribed in writing by Landlord or its Project Manager
(as designated in the Workletter).  The Tenant Improvement Allowance is provided
as part of the basic consideration to Tenant under this Lease and will not
result in any rental adjustment or additional rent beyond the rental amounts
expressly provided in Section 3.1 hereof, nor shall the expiration of any unused
portion of the Tenant Improvement Allowance as provided above result in any
credit against or other adjustment with respect to the rental amounts set forth
in Section 3.1 hereof.

(c)                                  Landlord warrants to Tenant that the
Premises as they exist on the date of Landlord’s Completion Notice, but without
regard to Tenant’s improvements therein or to the particular use for which
Tenant will occupy the Premises, shall not violate any covenants or restrictions
of record or any applicable law, building code, regulation or ordinance in
effect on the date of Landlord’s Completion Notice.  Tenant warrants to Landlord
that the Tenant Improvements and any other improvements constructed by Tenant in
or about the Premises from time to time shall not violate any applicable law,
building code, regulation or ordinance in effect at the time such improvements
are placed in service.  Without limiting the generality of the foregoing, the
parties intend and acknowledge that Landlord shall be responsible for ADA and
building code compliance for all improvements in the Building shell, Building
common areas and Common Areas of the Center (including, but not limited to,
existing Building access points, doors, entrances, elevators, ramps and common
restrooms) as they exist on the date of Landlord’s Completion Notice (except to
the extent, if any, that such improvements in the Building and/or Common Areas
consist of or are materially affected by the improvements constructed by Tenant
or by Tenant’s particular use of the Premises), subject to the express
assignment of certain areas of responsibility to Tenant as set forth below, and
that Tenant shall be responsible for ADA and building code compliance with
respect to the interior spaces within the Premises and any other ADA and
building code compliance required in connection with or as a result of
improvements constructed by Tenant.  If it is determined that any of these
warranties has been violated, then it shall be the obligation of the warranting
party, after written notice from the other party, to correct the condition(s)
constituting such violation promptly, at the warranting party’s sole cost and
expense.  TENANT ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE,
NEITHER LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY REPRESENTATION OR
WARRANTY AS TO THE PRESENT OR FUTURE SUITABILITY OF THE CENTER OR THE PREMISES
FOR THE CONDUCT OF TENANT’S BUSINESS OR PROPOSED BUSINESS THEREIN.

5


--------------------------------------------------------------------------------


2.4                                 Acknowledgment of Rent Commencement Date. 
Promptly following the Rent Commencement Date, Landlord and Tenant shall execute
a written acknowledgment of the Rent Commencement Date, Termination Date and
related matters, substantially in the form attached hereto as Exhibit C (with
appropriate insertions), which acknowledgment shall be deemed to be incorporated
herein by this reference.  Notwithstanding the foregoing requirement, the
failure of either party to execute such a written acknowledgment shall not
affect the determination of the Rent Commencement Date, Termination Date and
related matters in accordance with the provisions of this Lease.

2.5                                 Holding Over.  If Tenant holds possession of
the Premises or any portion thereof after the term of this Lease with Landlord’s
written consent, then except as otherwise specified in such consent, Tenant
shall become a tenant from month to month at one hundred twenty-five percent
(125%) of the minimum rental and otherwise upon the terms herein specified for
the period immediately prior to such holding over and shall continue in such
status until the tenancy is terminated by either party upon not less than thirty
(30) days prior written notice.  If Tenant holds possession of the Premises or
any portion thereof after the term of this Lease without Landlord’s written
consent, then Landlord in its sole discretion may elect (by written notice to
Tenant) to have Tenant become a tenant either from month to month or at will, at
one hundred fifty percent (150%) of the minimum rental (prorated on a daily
basis for an at-will tenancy, if applicable) and otherwise upon the terms herein
specified for the period immediately prior to such holding over, or may elect to
pursue any and all legal remedies available to Landlord under applicable law
with respect to such unconsented holding over by Tenant.  Tenant shall indemnify
and hold Landlord harmless from any loss, damage, claim, liability, cost or
expense (including reasonable attorneys’ fees) resulting from any delay by
Tenant in surrendering the Premises or any portion thereof, including but not
limited to any claims made by a succeeding tenant by reason of such delay. 
Acceptance of rent by Landlord following expiration or termination of this Lease
shall not constitute a renewal of this Lease.

2.6                                 Option to Extend Term.  Tenant shall have
the option to extend the term of this Lease, at the minimum rental set forth in
Section 3.1(b) and otherwise upon all the terms and provisions set forth herein
with respect to the initial term of this Lease, for one (1) additional period of
two (2) years, commencing upon the expiration of the initial term hereof. 
Exercise of such option shall be by written notice to Landlord at least nine (9)
months and not more than twelve (12) months prior to the expiration of the
initial term hereof.  If Tenant is in default hereunder, beyond any applicable
notice and cure periods, on the date of such notice or on the date the extended
term is to commence, then the exercise of the option shall be of no force or
effect, the extended term shall not commence and this Lease shall expire at the
end of the then current term hereof (or at such earlier time as Landlord may
elect pursuant to the default provisions of this Lease).  If Tenant properly
exercises the extension option under this Section, then all references in this
Lease (other than in this Section 2.6) to the “term” of this Lease shall be
construed to include the extension term thus elected by Tenant.  Except as
expressly set forth in this Section 2.6, Tenant shall have no right to extend
the term of this Lease beyond its prescribed term.

6


--------------------------------------------------------------------------------


3.  RENTAL

3.1                                 Minimum Rental.

(a)                                  Rental Amounts.  Tenant shall pay to
Landlord as minimum rental for the Premises, in advance, without deduction,
offset, notice or demand, on or before the Rent Commencement Date and on or
before the first day of each subsequent calendar month of the initial term of
this Lease, the following amounts per month:

 

 

 

 

 

Monthly

 

Months

 

Sq Feet

 

PSF/mo

 

Minimum Rental

 

01 – 12

 

18,333

 

$

2.400

 

$

43,999.20

 

13 – 24

 

18,333

 

$

2.496

 

$

45,759.17

 

25 – 36

 

18,333

 

$

2.596

 

$

47,592.47

 

37 – 48

 

18,333

 

$

2.700

 

$

49,499.10

 

 

If the obligation to pay minimum rental hereunder for the initial term or for
any renewal term commences on other than the first day of a calendar month or if
the initial term or any renewal term of this Lease terminates on other than the
last day of a calendar month, the minimum rental for such first or last month of
the applicable initial or renewal term of this Lease, as the case may be, shall
be prorated based on the number of days the applicable term of this Lease is in
effect during such month.  If an increase in minimum rental becomes effective on
a day other than the first day of a calendar month, the minimum rental for that
month shall be the sum of the two applicable rates, each prorated for the
portion of the month during which such rate is in effect.

(b)                                 Rental Amounts During Extended Term.  If
Tenant properly exercises its renewal option pursuant to Section 2.6 hereof,
then the monthly minimum rental during the extended term shall be as follows
(“Months” are measured from the initial Rent Commencement Date):

 

 

 

 

 

Monthly

 

Months

 

Sq Feet

 

PSF/mo

 

Minimum Rental

 

49 – 60

 

18,333

 

$

2.808

 

$

51,479.06

 

61 – 72

 

18,333

 

$

2.920

 

$

53,532.36

 

 

(c)                                  Square Footage of Premises.  The Building
and Premises were fully constructed prior to the date of this Lease, have been
measured by Landlord’s Architect and, applying the measurement formula
customarily used by Landlord to measure square footage of buildings in the
Center, the Premises have been determined to contain 18,333 rentable square feet
(including any “load factors,” allocations of electrical rooms, mechanical
rooms, shafts and other similar service areas, allocations of Building common
areas or access space, etc.), which measurement is final and binding on the
parties, is hereby accepted by the parties for all purposes under this Lease and
is not subject to remeasurement or adjustment.

7


--------------------------------------------------------------------------------


3.2                                 Late Charge.  If Tenant fails to pay when
due rental or other amounts due Landlord hereunder and such amounts remain
unpaid for more than five (5) days after the date due, such unpaid amounts shall
bear interest for the benefit of Landlord at a rate equal to the lesser of
twelve percent (12%) per annum or the maximum rate permitted by law, from the
date due to the date of actual payment.  In addition to such interest, Tenant
shall pay to Landlord a late charge in an amount equal to six percent (6%) of
any installment of minimum rental and any other amounts due Landlord if not paid
in full on or before the fifth (5th) day after such rental or other amount is
due.  Tenant acknowledges that late payment by Tenant to Landlord of rental or
other amounts due hereunder will cause Landlord to incur costs not contemplated
by this Lease, including, without limitation, processing and accounting charges
and late charges which may be imposed on Landlord by the terms of any loan
relating to the Center.  Tenant further acknowledges that it is extremely
difficult and impractical to fix the exact amount of such costs and that the
late charge set forth in this Section 3.2 represents a fair and reasonable
estimate thereof.  Acceptance of any late charge by Landlord shall not
constitute a waiver of Tenant’s default with respect to overdue rental or other
amounts, nor shall such acceptance prevent Landlord from exercising any other
rights and remedies available to it.  Acceptance of rent or other payments by
Landlord shall not constitute a waiver of late charges or interest accrued with
respect to such rent or other payments or any prior installments thereof, nor of
any other defaults by Tenant, whether monetary or non-monetary in nature,
remaining uncured at the time of such acceptance of rent or other payments.

4.  TAXES

4.1                                 Personal Property.  From and after the Rent
Commencement Date (or, in the case of items brought onto the Property by Tenant
prior to the Rent Commencement Date, from and after the date such items are
brought onto the Property by Tenant), Tenant shall be responsible for and shall
pay prior to delinquency all taxes and assessments levied against or by reason
of any and all alterations, additions and items existing on or in the Premises
from time to time during the term of this Lease and taxed as personal property
rather than as real property, including (but not limited to) all personal
property, trade fixtures and other property placed by Tenant on or about the
Premises.  Upon written request by Landlord, Tenant shall furnish Landlord with
reasonably satisfactory evidence of Tenant’s payment thereof.  If at any time
during the term of this Lease any of said alterations, additions or personal
property, whether or not belonging to Tenant, shall be taxed or assessed as part
of the Center, then such tax or assessment shall be paid by Tenant to Landlord
within thirty (30) days after presentation by Landlord of copies of the tax
bills in which such taxes and assessments are included and shall, for the
purposes of this Lease, be deemed to be personal property taxes or assessments
under this Section 4.1.

4.2                                 Real Property.  To the extent any real
property taxes and assessments on the Premises are assessed directly to Tenant,
Tenant shall be responsible for and shall pay prior to delinquency all such
taxes and assessments levied against the Premises.  Upon written request by
Landlord, Tenant shall furnish Landlord with reasonably satisfactory evidence of
Tenant’s payment thereof.  Notwithstanding the foregoing provisions, if Tenant
receives a bill or assessment for real property taxes or assessments covering
more than just the Premises, Tenant shall promptly forward such bill or
assessment to Landlord and Landlord shall make the required

8


--------------------------------------------------------------------------------


payment and allocate Tenant’s share of such payment back to Tenant in accordance
with the provisions of this Lease.  To the extent the Premises are taxed or
assessed to Landlord following the Rent Commencement Date, such real property
taxes and assessments shall constitute Operating Expenses (as that term is
defined in Section 5.2 of this Lease) and shall be paid in accordance with the
provisions of Article 5 of this Lease.

5.  OPERATING EXPENSES

5.1                                 Payment of Operating Expenses.

(a)                                  Tenant shall pay to Landlord, at the time
and in the manner hereinafter set forth, as additional rental, Tenant’s
Operating Cost Share of the Operating Expenses defined in Section 5.2, subject
to adjustment pursuant to Section 5.1(b) when applicable.  For purposes of this
Section 5.1, “Tenant’s Operating Cost Share” shall be:  (i) in the case of
Operating Expenses that are reasonably allocable solely to the Premises, one
hundred percent (100%); (ii) in the case of Operating Expenses that are
reasonably allocable to the Building, forty-five and eighty-three hundredths
percent (45.83%) and (ii) in the case of Operating Expenses (if any) that are
determined and allocated on a Center-wide basis, two and five tenths percent
(2.5%).

(b)                                 Tenant’s Operating Cost Share as specified
in Section 5.1(a) with respect to matters allocable to the Building or to the
entire Center, as applicable, is based upon an area of 18,333 square feet for
the Premises, an area of 40,004 square feet for the Building and an aggregate
area of 726,508 square feet for all of the buildings presently located in the
Center.  If the actual area of the Premises or of any of the buildings existing
from time to time in the Center changes for any reason (including, but not
limited to, modification of existing buildings, construction of new buildings in
the Center, or construction of new buildings on any adjacent property owned by
Landlord and operated, for common area purposes, on an integrated basis with the
Center), then Tenant’s Operating Cost Share shall be adjusted proportionately to
reflect the new actual areas of the Premises and/or such other buildings, as
applicable, as determined in good faith by Landlord’s architect on the same
basis of measurement as applied in determining the existing square footage of
the Building.

5.2                                 Definition of Operating Expenses.

(a)                                  Subject to the exclusions and provisions
hereinafter contained and the allocation principles set forth in Section 5.1,
the term “Operating Expenses” shall mean the total costs and expenses incurred
by Landlord for management, operation and maintenance of the Building and the
Center, including, without limitation, costs and expenses of (i) insurance
(which may include, at Landlord’s option, environmental and seismic insurance as
part of or in addition to any casualty or property insurance policy), property
management, landscaping, and the operation, repair and maintenance of buildings
and Common Areas; (ii) all utilities and services; (iii) real and personal
property taxes and assessments or substitutes therefor levied or assessed
against the Center or any part thereof, including (but not limited to) any
possessory interest, use, business, license or other taxes or fees, any taxes
imposed directly on gross rents or services, and any assessments or charges for
police or fire protection, housing, transit, open space, street or sidewalk
construction or maintenance or other similar services from time to time by any

9


--------------------------------------------------------------------------------


governmental or quasi-governmental entity; (iv) supplies, equipment, utilities
and tools used in management, operation and maintenance of the Center;
(v) capital improvements to the Center or the improvements therein, amortized
over the useful life of such capital improvements as determined reasonably and
in good faith by Landlord or its accountants, (aa) which reduce or will cause
future reduction of other items of Operating Expenses for which Tenant is
otherwise required to contribute or (bb) which are required by law, ordinance,
regulation or order of any governmental authority (excluding, however, any such
expenses incurred by Landlord in complying with Landlord’s obligations under
Section 2.3) or (cc) of which Tenant has use or which benefit Tenant, and which
in either case under this clause (cc) are reasonably consistent with the nature
and quality of the Center as a first-class office and research and development
campus; and (vi) any other costs (including, but not limited to, any parking or
utilities fees or surcharges not otherwise specifically addressed elsewhere in
this Lease) allocable to or paid by Landlord, as owner of the Center, pursuant
to any applicable laws, ordinances, regulations or orders of any governmental or
quasi-governmental authority or pursuant to the terms of the Declaration (as
hereinafter defined) or of any other declarations of covenants, conditions and
restrictions now or hereafter affecting the Center or any other property over
which Tenant has non-exclusive usage rights as contemplated in Section 1.1(b)
hereof.  Operating Expenses shall not include any costs attributable to the
initial construction of buildings or Common Area improvements in the Center, nor
any costs attributable to buildings the square footage of which is not taken
into account in determining Tenant’s Operating Cost Share under Section 5.1 for
the applicable period.  The distinction between items of ordinary operating
maintenance and repair and items of a capital nature shall be made in accordance
with generally accepted accounting principles applied on a consistent basis or
in accordance with tax accounting principles, as determined reasonably and in
good faith by Landlord’s accountants.

(b)                                 Notwithstanding any other provisions of this
Section 5.2, the following shall not be included within Operating Expenses: 
(i) rent paid to any ground lessor; (ii) the cost of constructing tenant
improvements for any tenant of the Center; (iii) the costs of special services,
goods or materials provided to any other tenant of the Center and not offered or
made available to Tenant; (iv) repairs covered by proceeds of insurance or from
funds provided by Tenant or any other tenant of the Center, or as to which any
other tenant of the Center is obligated to make such repairs or to pay the cost
thereof; (v) legal fees, advertising costs or other related expenses incurred by
Landlord in connection with the leasing of space to individual tenants of the
Center; (vi) repairs, alterations, additions, improvements or replacements
needed to rectify or correct any defects in the design, materials or workmanship
of the Building, the Center or the Common Areas; (vii) damage and repairs
necessitated by the negligence or willful misconduct of Landlord or of
Landlord’s employees, contractors or agents; (viii) executive salaries or
salaries of service personnel (not above the level of property manager) to the
extent that such personnel perform services other than in connection with the
management, operation, repair or maintenance of the Building or the Center;
(ix) Landlord’s general overhead expenses not related to the Building or the
Center; (x) legal fees, accountants’ fees and other expenses incurred in
connection with disputes with tenants or other occupants of the Center, or in
connection with the enforcement of the terms of any leases with tenants or the
defense of Landlord’s title to or interest in the Center or any part thereof;
(xi) costs incurred due to a violation by Landlord or any other tenant of the
Center of the terms and conditions of any lease;

10


--------------------------------------------------------------------------------


(xii) costs of any service provided to Tenant or to other occupants of the
Center for which Landlord is reimbursed other than through recovery of Operating
Expenses; (xiii) personal property taxes due and payable by any other tenant of
the Center; (xiv) costs incurred by Landlord pursuant to Article 13 of this
Lease in connection with an event of casualty or condemnation (including, but
not limited to, any applicable deductible and/or co-insurance amounts under
applicable insurance policies with respect to any seismic event); (xv) costs
incurred by Landlord in complying with its obligations under Section 2.3 of this
Lease; (xvi) capital expenditures (except to the extent allowed pursuant to
Section 5.2(a)); and (xvii) costs incurred in connection with the presence of
any hazardous substance or hazardous waste (as such terms are defined in
Section 9.6) on, under or about the Property or the Center (but in the event of
any use or release of such a hazardous substance or hazardous waste by Tenant or
related parties as described in Section 9.6, Tenant’s responsibility therefor
shall be determined pursuant to Section 9.6).

5.3                                 Determination of Operating Expenses.  On or
before the Rent Commencement Date and during the last month of each calendar
year of the term of this Lease (“Expense Year”), or as soon thereafter as
practical, Landlord shall provide Tenant notice of Landlord’s estimate of the
Operating Expenses for the ensuing Expense Year or applicable portion thereof. 
On or before the first day of each month during the ensuing Expense Year or
applicable portion thereof, beginning on the Rent Commencement Date, Tenant
shall pay to Landlord Tenant’s Operating Cost Share of the portion of such
estimated Operating Expenses allocable (on a prorata basis) to such month;
provided, however, that if such notice is not given in the last month of an
Expense Year, Tenant shall continue to pay on the basis of the prior year’s
estimate, if any, until the month after such notice is given.  If at any time or
times it appears to Landlord that the actual Operating Expenses for an Expense
Year will vary from Landlord’s previous estimate by more than five percent (5%),
Landlord may, by notice to Tenant, revise its estimate for the applicable
Expense Year and subsequent payments by Tenant for such Expense Year shall be
based upon such revised estimate.

5.4                                 Final Accounting for Expense Year.

(a)                                  Within ninety (90) days after the close of
each Expense Year, or as soon after such 90-day period as practicable, Landlord
shall deliver to Tenant a statement of Tenant’s Operating Cost Share of the
Operating Expenses for such Expense Year prepared by Landlord from Landlord’s
books and records.  If on the basis of such statement Tenant owes an amount that
is more or less than the total sum of the estimated payments for such Expense
Year previously made by Tenant, Tenant or Landlord, as the case may be, shall
pay the deficiency to the other party within thirty (30) days after delivery of
the statement.  Failure or inability of Landlord to deliver the annual statement
within such ninety (90) day period shall not impair or constitute a waiver of
Tenant’s obligation to pay Operating Expenses, or cause Landlord to incur any
liability for damages.

(b)                                 At any time within three (3) months after
receipt of Landlord’s annual statement of Operating Expenses as contemplated in
Section 5.4(a), Tenant shall be entitled, upon reasonable written notice to
Landlord and during normal business hours at Landlord’s office or such other
reasonable places as Landlord shall designate, to inspect and examine those

11


--------------------------------------------------------------------------------


books and records of Landlord relating to the determination of Operating
Expenses for the immediately preceding Expense Year covered by such annual
statement or, if Tenant so elects by written notice to Landlord, to request an
independent audit of such books and records.  Any such independent audit of the
books and records shall be conducted by a certified public accountant reasonably
acceptable to both Landlord and Tenant or, if the parties are unable to agree,
by a certified public accountant appointed by the Presiding Judge of the Santa
Clara County Superior Court upon the application of either Landlord or Tenant
(with notice to the other party).  In either event, such certified public
accountant shall be one who is not then employed in any capacity by Landlord or
Tenant or by any of their respective affiliates.  The audit shall be limited to
the determination of the amount of Operating Expenses for the subject Expense
Year, and shall be based on generally accepted accounting principles and tax
accounting principles, consistently applied.  If it is determined, by mutual
agreement of Landlord and Tenant or by independent audit, that the amount of
Operating Expenses billed to or paid by Tenant for the applicable Expense Year
was incorrect, then the appropriate party shall pay to the other party the
deficiency or overpayment, as applicable, within thirty (30) days after the
final determination of such deficiency or overpayment.  All costs and expenses
of the audit shall be paid by Tenant unless the audit shows that Landlord
overstated Operating Expenses for the subject Expense Year by more than five
percent (5%), in which case Landlord shall pay all costs and expenses of the
audit.  Tenant shall be deemed to have approved Landlord’s annual statement of
Operating Expenses, and shall be barred from raising any claims regarding
Operating Expenses for the period covered by such annual statement, except to
the extent Tenant specifically identifies any objections or claims based on such
annual statement, in reasonable detail, by written notice to Landlord within
four (4) months after Tenant’s receipt of the applicable annual statement.  To
the extent Tenant provides Landlord with timely written notice of any such
objections or claims, Landlord and Tenant shall cooperate reasonably and in good
faith to try to resolve the objections or claims raised by Tenant, which
cooperation may include the use of an independent audit initiated by Tenant as
contemplated above.  Each party agrees to maintain the confidentiality of the
findings of any audit in accordance with the provisions of this Section 5.4.

5.5                                 Proration.  If the date on which Tenant’s
obligation for payment of Tenant’s Operating Cost Share commences falls on a day
other than the first day of an Expense Year or if this Lease terminates on a day
other than the last day of an Expense Year, then the amount of Operating
Expenses payable by Tenant with respect to such first or last partial Expense
Year shall be prorated on the basis which the number of days during such Expense
Year in which this Lease is in effect bears to 365.  The termination of this
Lease shall not affect the obligations of Landlord and Tenant pursuant to
Section 5.4 to be performed after such termination.

6.  UTILITIES

6.1                                 Payment.  Commencing with the Early Access
Date and until the Lease Commencement Date (including the early possession
period under Section 2.2 above), and thereafter from the Lease Commencement Date
throughout the remaining term of this Lease, Tenant shall be responsible for and
shall pay, before delinquency, all charges for water, gas, heat, light,
electricity, power, sewer, telephone, alarm system, janitorial and other
services or utilities supplied to or consumed in or with respect to the Premises
(other than any costs for water, electricity or other services or utilities
furnished with respect to the Building common areas or

12


--------------------------------------------------------------------------------


the Common Areas of the Center, which costs shall be paid by Landlord and shall
constitute Operating Expenses under Section 5.2 hereof), including any taxes on
such services and utilities.  Notwithstanding the foregoing provisions, if
Tenant receives a direct billing for any utilities that serve or apply to more
than just the Premises, Tenant shall promptly forward such billing to Landlord
and Landlord shall make the required payment and allocate Tenant’s share of such
payment back to Tenant in accordance with the provisions of this Lease.  To the
extent the utilities and services supplied to the Premises are not separately
metered, then the amount thereof shall be allocated in a reasonable, good faith
and appropriate manner by Landlord between the Premises and the remainder of the
Building or other areas sharing such utilities or services, and the portion
thereof allocable to the Premises may, in Landlord’s discretion, either be
included in Operating Expenses allocable to the Premises under Section 5.1
hereof or be billed directly to Tenant and paid or reimbursed by Tenant within
thirty (30) days after receipt of Landlord’s statement and request for payment,
accompanied by reasonable supporting documentation evidencing the calculation or
determination of the amount for which payment or reimbursement is requested. 
Notwithstanding the foregoing provisions, during any portion of the period prior
to the Rent Commencement Date in which Landlord is performing repairs or
construction of improvements in the Premises, (a) if Tenant is neither operating
its business in the Premises nor performing any material construction of
improvements in the Premises, Landlord shall bear all utilities charges for the
Premises; and (b) if Tenant is operating its business in the Premises and/or
performing any material construction of improvements in the Premises, utilities
charges for the Premises shall be allocated between Landlord and Tenant on the
basis of Landlord’s reasonable, good faith estimate of their respective usage of
such utilities.

6.2                                 Interruption.  There shall be no abatement
of rent or other charges required to be paid hereunder and Landlord shall not be
liable in damages or otherwise for interruption or failure of any service or
utility furnished to or used with respect to the Premises, the Building or the
Center because of accident, making of repairs, alterations or improvements,
severe weather, difficulty or inability in obtaining services or supplies, labor
difficulties or any other cause.  Notwithstanding the foregoing provisions of
this Section 6.2, however, in the event of any interruption or failure of any
service or utility to the Premises that (a) is caused in whole or in material
part by the active negligence or willful misconduct of Landlord or its agents,
employees or contractors and (b) continues for more than three (3) business days
and (c) materially impairs Tenant’s ability to use the Premises for the intended
purpose hereunder, then following such three (3) business day period, Tenant’s
obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the
Premises, and such abatement shall continue until Tenant’s use of the Premises
is no longer materially impaired thereby.  Tenant expressly waives any benefits
of any applicable existing or future law (including, but not limited to, the
provisions of California Civil Code Section 1932(1)) permitting the termination
of a lease due to any such interruption or failure of any service or utility, it
being the intention of the parties that their respective rights in such
circumstances shall be governed solely by the provisions of this Section 6.2.

7.  ALTERATIONS; SIGNS

7.1                                 Right to Make Alterations.  Tenant shall
make no alterations, additions or improvements to the Premises, other than
interior non-structural alterations in the Premises

13


--------------------------------------------------------------------------------


costing less than (i) Thirty-Five Thousand Dollars ($35,000) for any single
alteration or improvement or set of related and substantially concurrent
alterations or improvements, and (ii) Seventy-Five Thousand Dollars ($75,000) in
the aggregate during any twelve (12) month period, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.  All such alterations, additions and improvements shall
be completed with due diligence in a good and workmanlike manner, in compliance
with plans and specifications approved in writing by Landlord and in compliance
with all applicable laws, ordinances, rules and regulations, and to the extent
Landlord’s consent is not otherwise required hereunder for such alterations,
additions or improvements, Tenant shall give prompt written notice thereof to
Landlord.  Tenant shall cause any contractors engaged by Tenant for work in the
Building or in the Center to maintain public liability and property damage
insurance, and other customary insurance, with such terms and in such amounts as
Landlord may reasonably require, naming as additional insureds Landlord and any
of its partners, shareholders, property managers, project managers and lenders
designated in writing by Landlord to Tenant for this purpose, and shall furnish
Landlord with certificates of insurance or other evidence that such coverage is
in effect.  Notwithstanding any other provisions of this Section 7.1, under no
circumstances shall Tenant make any structural alterations or improvements, or
any changes to the roof or equipment installations on the roof, or any
alterations materially affecting any building systems, without Landlord’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed).

7.2           Title to Alterations.  All alterations, additions and improvements
installed by Tenant in, on or about the Premises, the Building or the Center
(including, but not limited to, lab benches, fume hoods, clean rooms, cold rooms
and other similar improvements and equipment, if applicable) shall become part
of the Property and shall become the property of Landlord, unless Landlord
elects to require Tenant to remove the same upon the termination of this Lease;
provided, however, that the foregoing shall not apply to Tenant’s movable
furniture, equipment and trade fixtures, except to the extent any such items are
specifically described in the parenthetical in the initial portion of this
sentence and are designed to be portable or removable in nature (i.e.,
installable and removable without any material adverse impact on the existing
improvements and Building systems in the Building).  Tenant shall promptly
repair any damage caused by its removal of any such furniture, equipment or
trade fixtures.  Notwithstanding any other provisions of this Article 7,
however, (a) under no circumstances shall Tenant have any right to remove from
the Premises or the Building, at the expiration or termination of this Lease,
any lab benches, fume hoods, clean rooms, cold rooms or other similar
improvements and equipment (if applicable) installed in the Building, even if
such equipment and improvements were installed by Tenant (other than portable or
removable clean rooms described at the end of the first sentence of this
Section, if applicable); (b) under no circumstances shall Tenant have any right
to remove from the Premises or the Building, at the expiration or termination of
this Lease, any alterations, additions, improvements or equipment acquired,
constructed or installed with the use, in whole or in part, of any funds from
the Tenant Improvement Allowance; (c) if Tenant requests Landlord’s written
consent to any alterations, additions or improvements under Section 7.1 hereof
and, in requesting such consent, asks that Landlord specify whether Landlord
will require removal of such alterations, additions or improvements upon
termination or expiration of this Lease (or, for those alterations not requiring
Landlord’s consent, if Tenant so

14


--------------------------------------------------------------------------------


requests Landlord’s determination in writing), then Landlord shall not be
entitled to require such removal unless Landlord specified its intention to do
so at the time of granting of Landlord’s consent to the requested alterations,
additions or improvements; and (d) in the case of Tenant Improvements
constructed by Tenant under the Workletter, Landlord shall not be entitled to
require removal of such Tenant Improvements upon termination or expiration of
this Lease unless Landlord specifies its intention to do so at the time of
granting of Landlord’s approval of the plans and specifications for the
applicable elements of such Tenant Improvements.  Notwithstanding any other
provisions of this Article 7, (i) it is the intention of the parties that
Landlord shall be entitled to claim all tax attributes associated with
alterations, additions, improvements and equipment constructed or installed by
Tenant or Landlord with funds provided by Landlord pursuant to the Tenant
Improvement Allowance; and (ii) it is the intention of the parties that Tenant
shall be entitled to claim, during the term of this Lease, all tax attributes
associated with alterations, additions, improvements and equipment constructed
or installed by Tenant with Tenant’s own funds (and without any payment or
reimbursement by Landlord pursuant to the Tenant Improvement Allowance), despite
the fact that the items described in this clause (ii) are characterized in this
Section 7.2 as becoming Landlord’s property upon installation, in recognition of
the fact that Tenant will have installed and paid for such items, will have the
right of possession of such items during the term of this Lease and will have
the obligation to pay (directly or indirectly) property taxes on such items,
carry insurance on such items to the extent provided in Article 10 hereof and
bear the risk of loss with respect to such items to the extent provided in
Article 13 hereof.  If and to the extent it becomes necessary, in implementation
of the foregoing intentions, to identify (either specifically or on a percentage
basis, as may be required under applicable tax laws) which alterations,
additions, improvements and equipment constructed as part of the Tenant
Improvements have been funded through the Tenant Improvement Allowance and which
(if any) have been constructed or installed with Tenant’s own funds, Landlord
and Tenant agree to cooperate reasonably and in good faith to make such an
identification by mutual agreement.

7.3           Tenant Trade Fixtures.  Subject to the third sentence of
Section 7.2 and to Section 7.5, Tenant may install, remove and reinstall trade
fixtures without Landlord’s prior written consent, except that installation and
removal of any trade fixtures which affect the Building systems or the exterior
or structural portions of the Building shall require Landlord’s written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Subject to the provisions of Section 7.5, the foregoing shall apply to
Tenant’s signs, which Tenant shall have the right to place and remove and
replace (a) only with Landlord’s prior written consent as to location, size and
composition, which consent shall not be unreasonably withheld, conditioned or
delayed, and (b) only in compliance with all restrictions and requirements of
applicable law and of any covenants, conditions and restrictions or other
written agreements now or hereafter applicable to the Center.  Tenant shall
immediately repair any damage caused by installation and removal of trade
fixtures under this Section 7.3.

7.4           No Liens.  Tenant shall at all times keep the Building and the
Center free from all liens and claims of any contractors, subcontractors,
materialmen, suppliers or any other parties employed either directly or
indirectly by Tenant in construction work on the Building or the Center.  Tenant
may contest any claim of lien, but only if, prior to such contest, Tenant either

15


--------------------------------------------------------------------------------


(i) posts security in the amount of the claim, plus estimated costs and
interest, or (ii) records a bond of a responsible corporate surety in such
amount as may be required to release the lien from the Building and the Center. 
Tenant shall indemnify, defend and hold Landlord harmless against any and all
liability, loss, damage, cost and other expenses, including, without limitation,
reasonable attorneys’ fees, arising out of claims of any lien for work performed
or materials or supplies furnished at the request of Tenant or persons claiming
under Tenant.

7.5           Signs.  Landlord shall provide Tenant with monument signage
consistent with the size, quality and nature of the existing signage, at
Landlord’s sole expense and at no cost to Tenant or to the Tenant Improvement
Allowance.  Without limiting the generality of the provisions of Section 7.3
hereof, Tenant shall have the right to install building signage consistent with
the size, quality and nature of the existing signage (if any), at Tenant’s sole
expense, subject to Landlord’s prior approval as to location, size, design and
composition (which approval shall not be unreasonably withheld or delayed),
subject to the established sign criteria for the Center and subject to all
restrictions and requirements of applicable law and of any covenants, conditions
and restrictions or other written agreements now or hereafter applicable to the
Center.  In addition, Tenant shall have the right, at Tenant’s sole expense and
subject to Landlord’s prior approval as to location, size, design and
composition (which approval shall not be unreasonably withheld, conditioned or
delayed), to install directional signage and/or door signage in the first floor
lobby of the Building indicating the location and/or suite number of Tenant’s
Premises.

8.  MAINTENANCE AND REPAIRS

8.1           Landlord’s Obligation for Maintenance.  Landlord shall repair,
maintain and replace or cause to be repaired, maintained and replaced, as
reasonably determined by Landlord to be necessary or appropriate, the Common
Areas of the Center; the common or shared lobbies, corridors, bathrooms and
other common or shared areas or facilities in the Building; the roof, exterior
walls and other structural portions of the Building; exterior windows and
exterior plate glass; the elevators serving the Building; and the mechanical
(including HVAC), electrical, plumbing and sewer (main external service lines
and from such external lines up to the “T” junction(s) serving the Premises)
systems and fire/life safety systems serving the Building and the Premises. 
Landlord shall make HVAC service available to the Premises in quantities
appropriate for customary office usage during normal business hours (at least
from 7:00 am to 7:00 pm Monday through Friday, excluding holidays), at no extra
charge to Tenant, and shall also make after-hours HVAC service available to the
Premises, upon request by Tenant, for an additional charge calculated on the
basis of a commercially reasonable rate specified by Landlord from time to
time.  Landlord shall also provide night janitorial service each weekday night
for the Premises.  The cost of all work performed by Landlord under this
Section 8.1 may, in Landlord’s discretion, either (x) be treated as an Operating
Expense hereunder or (y) be charged back by Landlord for direct reimbursement by
the tenant(s) to whose premises the applicable work relates, in which event such
reimbursement shall be paid to Landlord within thirty (30) days after Tenant’s
receipt of Landlord’s written statement identifying the requested reimbursement
and providing reasonable supporting information for the nature and cost of the
work for which reimbursement is requested; provided, however, that Landlord
shall consult reasonably and in good faith with Tenant prior to electing to
apply the direct chargeback approach described in the preceding clause (y) with
respect to any particular item of work or

16


--------------------------------------------------------------------------------


expense.  The cost provisions of the preceding sentence shall not apply,
however, to the extent the applicable work by Landlord (i) is required due to
the negligence of Landlord; (ii) involves the repair or correction of a
condition or defect that Landlord is required to correct pursuant to Section 2.3
hereof; (iii) is a capital expense not includible (or in excess of the amounts
includible on an amortized basis) as an Operating Expense under Section 5.2
hereof, or is otherwise expressly excluded from treatment as an Operating
Expense under any other applicable provision of Section 5.2 hereof; (iv) results
from an event of casualty or condemnation covered by Article 13 hereof (in which
event the provisions of such Article 13 shall govern the parties’ respective
rights and obligations); or (v) is required due to the negligence or willful
misconduct of Tenant or its agents, employees or invitees (in which event Tenant
shall bear the full cost of such work pursuant to the indemnification provided
in Section 10.6 hereof, subject to the release set forth in Section 10.4
hereof).  Tenant knowingly and voluntarily waives the right to make repairs at
Landlord’s expense, or to offset the cost thereof against rent, under any law,
statute, regulation or ordinance now or hereafter in effect.

8.2           Tenant’s Obligation for Maintenance.

(a)           Good Order, Condition and Repair.  Except as provided in
Section 8.1 hereof, and subject to the provisions of Article 13 hereof (which
shall be controlling in the event of any casualty or condemnation covered by
such Article 13) and of Section 2.3 hereof (which shall be controlling in the
event of any repairs or corrective work covered by such Section 2.3), Tenant at
its sole cost and expense shall keep and maintain in good and sanitary order,
condition and repair the Premises and every part thereof, wherever located,
including but not limited to Tenant’s signs, the interior, ceiling, plumbing and
sewer systems (within the Premises and from the Premises up to the “T”
junction(s) serving the Premises), telephone and communications systems serving
the Premises, any supplemental or auxiliary mechanical systems (including, but
not limited to, any supplemental or auxiliary HVAC equipment, if applicable)
installed by Tenant to serve the Premises, all doors, door checks, interior
windows, interior plate glass (if any), door fronts, fixtures, partitions,
interior side of demising walls, lighting, wall surfaces, floor surfaces and
coverings and ceiling surfaces and coverings of the Premises, and all other
interior repairs, foreseen and unforeseen, with respect to the Premises, as
required.  To the extent Landlord has any third-party warranties or service
contracts on any improvements or systems in the Premises which are Tenant’s
obligation to maintain during the term of this Lease, Landlord agrees to assign
such warranties or service contracts to Tenant, to the extent practicable, and
to use reasonable efforts to enforce for Tenant’s benefit (and at Tenant’s
expense) any such warranties or service contracts which it is not practicable to
assign to Tenant.

(b)           Landlord’s Remedy.  If Tenant fails to make or perform promptly
any repairs or maintenance which are the obligation of Tenant hereunder and such
failure continues for more than ten (10) days after written notice from Landlord
specifying the required repairs (except in case of emergency, in which event no
such prior notice shall be required, and except that in the case of repairs or
maintenance which cannot reasonably be performed within such 10-day period, the
provisions of this paragraph shall apply only if Tenant fails to commence
performance within such 10-day period and thereafter to pursue such performance
diligently to completion), then Landlord shall have the right, but shall not be
required, to enter the Premises in accordance with Section 12.1 of this Lease
and make the repairs or perform the maintenance

17


--------------------------------------------------------------------------------


necessary to restore the Premises to good and sanitary order, condition and
repair.  The cost of making such repairs shall be due and payable by Tenant to
Landlord within thirty (30) days after Tenant’s receipt of Landlord’s written
demand for payment.

(c)           Condition upon Surrender.  At the expiration or sooner termination
of this Lease, Tenant shall surrender the Premises and Building and the
improvements located therein, including any additions, alterations and
improvements thereto (except for items which Tenant is permitted and elects to
remove, or is required to remove, pursuant to the provisions of this Lease),
broom clean, in good and sanitary order, condition and repair, ordinary wear and
tear and casualty damage (the latter of which shall be governed by the
provisions of Article 13 hereof) excepted, first, however, removing all goods
and effects of Tenant, all signage installed by Tenant and all fixtures and
items required to be removed or specified to be removed at Landlord’s election
pursuant to this Lease (including, but not limited to, any such removal required
as a result of an election duly made by Landlord to require such removal as
contemplated in Section 7.2), and repairing any damage caused by such removal. 
Tenant expressly waives any and all interest in any personal property and trade
fixtures not removed from the Center by Tenant at the expiration or termination
of this Lease, agrees that any such personal property and trade fixtures may, at
Landlord’s election, be deemed to have been abandoned by Tenant, and authorizes
Landlord (at its election and without prejudice to any other remedies under this
Lease or under applicable law) to remove and either retain, store or dispose of
such property at Tenant’s cost and expense, and Tenant waives all claims against
Landlord for any damages resulting from any such removal, storage, retention or
disposal.

9.  USE OF PROPERTY

9.1           Permitted Use.  Subject to Sections 9.3, 9.4 and 9.6 hereof,
Tenant shall use the Premises solely for an office, research and development,
engineering and storage facility, including (but not limited to) lab (if
applicable), administrative offices, and other lawful purposes and facilities
reasonably related to or incidental to such specified uses (subject in each case
to receipt of all necessary approvals from the City of Mountain View and all
other governmental agencies having jurisdiction over the Premises), and for no
other purpose, unless Landlord in its sole discretion otherwise consents in
writing.

9.2           Requirements Relating to Vacancy.  Tenant shall not at any time
leave the Premises unoccupied or vacant (a) where the coverage of any property
insurance required under this Lease is jeopardized as a result of such vacancy;
(b) without providing a commercially reasonable level of security for the
Premises; and/or (c) without providing reasonable assurances to minimize
potential vandalism to the Premises.

9.3           No Nuisance.  Tenant shall not use the Premises for or carry on or
permit within the Center or any part thereof any offensive, noisy or dangerous
trade, business, manufacture, occupation, odor or fumes, or any nuisance or
anything against public policy, nor interfere with the rights or business of
Landlord in the Building or the Center, nor commit or allow to be committed any
waste in, on or about the Center.  Tenant shall not do or permit anything to be
done in or about the Center, nor bring nor keep anything therein, which will in
any way cause the Center or any portion thereof to be uninsurable with respect
to the insurance required by this Lease or with respect to standard fire and
extended coverage insurance with vandalism, malicious mischief and riot
endorsements.

18


--------------------------------------------------------------------------------


9.4           Compliance with Laws.  Tenant shall not use the Premises, the
Building or the Center or permit the Premises, the Building or the Center to be
used in whole or in part for any purpose or use that is in violation of any
applicable laws, ordinances, regulations or rules of any governmental agency or
public authority.  Tenant shall keep the Premises equipped with all safety
appliances required by law, ordinance or insurance on the Center, or any order
or regulation of any public authority, because of Tenant’s particular use of the
Premises.  Tenant shall procure all licenses and permits required for Tenant’s
use of the Premises.  Tenant shall use the Premises in strict accordance with
all applicable ordinances, rules, laws and regulations and shall comply with all
requirements of all governmental authorities now in force or which may hereafter
be in force pertaining to the use of the Premises and the Center by Tenant,
including, without limitation, regulations applicable to noise, water, soil and
air pollution, and making such nonstructural alterations and additions thereto
as may be required from time to time by such laws, ordinances, rules,
regulations and requirements of governmental authorities or insurers of the
Center (collectively, “Requirements”) because of Tenant’s construction of
improvements in or other particular use of the Premises or the Center.  Any
structural alterations or additions required from time to time by applicable
Requirements because of Tenant’s construction of improvements in the Premises or
other particular use of the Center shall, at Landlord’s election, either (i) be
made by Tenant, at Tenant’s sole cost and expense, in accordance with the
procedures and standards set forth in Section 7.1 for alterations by Tenant, or
(ii) be made by Landlord at Tenant’s sole cost and expense, in which event
Tenant shall pay to Landlord as additional rent, within ten (10) days after
demand by Landlord, an amount equal to all reasonable costs incurred by Landlord
in connection with such alterations or additions.

9.5           Liquidation Sales.  Tenant shall not conduct or permit to be
conducted any auction, bankruptcy sale, liquidation sale, or going out of
business sale, in, upon or about the Center, whether said auction or sale be
voluntary, involuntary or pursuant to any assignment for the benefit of
creditors, or pursuant to any bankruptcy or other insolvency proceeding.

9.6           Environmental Matters.

(a)           For purposes of this Section, “hazardous substance” shall mean
(i) the substances included within the definitions of the term “hazardous
substance” under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq., and the
regulations promulgated thereunder, as amended, (ii) the substances included
within the definition of “hazardous substance” under the California
Carpenter-Presley-Tanner Hazardous Substance Account Act, California Health &
Safety Code §§ 25300 et seq., and regulations promulgated thereunder, as
amended, (iii) the substances included within the definition of “hazardous
materials” under the Hazardous Materials Release Response Plans and Inventory
Act, California Heath & Safety Code §§ 25500 et seq., and regulations
promulgated thereunder, as amended, (iv) the substances included within the
definition of “hazardous substance” under the Underground Storage of Hazardous
Substances provisions set forth in California Health & Safety Code §§ 25280 et
seq., and (v) petroleum or any fraction thereof; “hazardous waste” shall mean
(i) any waste listed as or meeting the

19


--------------------------------------------------------------------------------


identified characteristics of a “hazardous waste” under the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq., and
regulations promulgated pursuant thereto, as amended (collectively, “RCRA”),
(ii) any waste meeting the identified characteristics of “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under the California
Hazardous Waste Control Law, California Health & Safety Code §§ 25100 et seq.,
and regulations promulgated pursuant thereto, as amended (collectively, the
“CHWCL”), and/or (iii) any waste meeting the identified characteristics of
“medical waste” under California Health & Safety Code §§ 25015-25027.8, and
regulations promulgated thereunder, as amended; “hazardous waste facility” shall
mean a hazardous waste facility as defined under the CHWCL; and “pollutant”
shall mean all substances defined as a “pollutant,” “pollution,” “waste,”
“contamination” or “hazardous substance” under the Porter-Cologne Water Quality
Control Act, California Water Code §§ 13000 et seq.

(b)           Without limiting the generality of the obligations set forth in
Section 9.4 of this Lease:

(i)            Tenant shall not cause or permit any hazardous substance or
hazardous waste to be brought upon, kept, stored or used in or about the Center
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, except that Tenant, in connection with its permitted use
of the Premises and the Center as provided in Section 9.1, may keep, store and
use materials that constitute hazardous substances which are customary for such
permitted use, provided such hazardous substances are kept, stored and used in
quantities which are customary for such permitted use and are kept, stored and
used in full compliance with clauses (ii) and (iii) immediately below.

(ii)           Tenant shall comply with all applicable laws, rules, regulations,
orders, permits, licenses and operating plans of any governmental authority with
respect to the receipt, use, handling, generation, transportation, storage,
treatment and/or disposal of hazardous substances or wastes by Tenant or its
agents or employees, and Tenant will provide Landlord with copies of all
permits, licenses, registrations and other similar documents that authorize
Tenant to conduct any such activities in connection with its authorized use of
the Premises and the Center from time to time.

(iii)          Tenant shall not (A) operate on or about the Center any facility
required to be permitted or licensed as a hazardous waste facility or for which
interim status as such is required, nor (B) store any hazardous wastes on or
about the Center for ninety (90) days or more, nor (C) conduct any other
activities on or about the Center that could result in the Center or any portion
thereof being deemed to be a “hazardous waste facility” (including, but not
limited to, any storage or treatment of hazardous substances or hazardous wastes
which could have such a result), nor (D) store any hazardous wastes on or about
the Center in violation of any federal or California laws or in violation of the
terms of any federal or state licenses or permits held by Tenant.

(iv)          Tenant shall not install any underground storage tanks on the
Property without the prior written consent of Landlord and prior approval by all

20


--------------------------------------------------------------------------------


applicable governmental authorities.  If and to the extent that Tenant obtains
all such required consents and approvals and installs any underground storage
tanks on the Property, Tenant shall comply with all applicable laws, rules,
regulations, orders and permits relating to such underground storage tanks
(including any installation, monitoring, maintenance, closure and/or removal of
such tanks) as such tanks are defined in California Health & Safety Code
§ 25281(x), including, without limitation, complying with California Health &
Safety Code §§ 25280-25299.7 and the regulations promulgated thereunder, as
amended.  Tenant shall furnish to Landlord copies of all registrations and
permits issued to or held by Tenant from time to time for any and all
underground storage tanks located on or under the Property.

(v)           If applicable, Tenant shall provide Landlord in writing the
following information and/or documentation within fifteen (15) days after the
Rent Commencement Date, and shall update such information at least annually, on
or before each anniversary of the Rent Commencement Date, to reflect any change
in or addition to the required information and/or documentation (provided,
however, that in the case of the materials described in subparagraphs (B), (C)
and (E) below, Tenant shall not be required to deliver copies of such materials
to Landlord but shall maintain copies of such materials to such extent and for
such periods as may be required by applicable law and shall permit Landlord or
its representatives to inspect and copy such materials during normal business
hours at any time and from time to time upon reasonable notice to Tenant):

(A)          A list of all hazardous substances, hazardous wastes and/or
pollutants that Tenant receives, uses, handles, generates, transports, stores,
treats or disposes of from time to time in connection with its operations in the
Center, other than de minimis amounts of hazardous substances found in customary
commercial office and cleaning supplies.

(B)           All Material Safety Data Sheets (“MSDS’s”), if any, required to be
completed with respect to the operations of Tenant at the Center from time to
time in accordance with Title 26, California Code of Regulations § 8-5194 or 42
U.S.C. § 11021, or any amendments thereto, and any Hazardous Materials Inventory
Sheets that detail the MSDS’s.

(C)           All Hazardous Waste Manifests, if any, that Tenant is required to
complete from time to time under California Health & Safety Code § 25160, any
regulations promulgated thereunder, any similar successor provisions and/or any
amendments to any of the foregoing, in connection with its operations in the
Center.

(D)          Any Hazardous Materials Management Plan required from time to time
with respect to Tenant’s operations in the Center, pursuant to California Health
& Safety Code §§ 25500 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.

21


--------------------------------------------------------------------------------


(E)           Any Air Toxics Emissions Inventory Plan required from time to time
with respect to Tenant’s operations in the Center, pursuant to California Health
& Safety Code §§ 44340 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.

(F)           Any biennial Hazardous Waste Generator reports or notifications
furnished by Tenant to the California Department of Toxic Substances Control or
other applicable governmental authorities from time to time pursuant to
California Code of Regulations Title 22, § 66262.41, any similar successor
provisions and/or any amendments to any of the foregoing, in connection with
Tenant’s operations in the Center.

(G)           Any Hazardous Waste Generator Reports regarding source reductions,
as required from time to time pursuant to California Health & Safety Code
§§ 25244.20 et seq., any regulations promulgated thereunder, any similar
successor provisions and/or any amendments to any of the foregoing, in
connection with Tenant’s operations in the Center.

(H)          Any Hazardous Waste Generator Reports or notifications not
otherwise described in the preceding subparagraphs and required from time to
time pursuant to California Health & Safety Code § 25153.6, California Code of
Regulations Title 22, Division 4.5, Chapter 12, §§66262.10 et seq. (“Standards
Applicable to Generators of Hazardous Waste”), any other regulations promulgated
thereunder, any similar successor provisions and/or any amendments to any of the
foregoing, in connection with Tenant’s operations in the Center.

(I)            All industrial wastewater discharge permits issued to or held by
Tenant from time to time in connection with its operations in the Center, and
all air quality management district permits issued to or held by Tenant from
time to time in connection with its operations in the Center.

(J)            Copies of any other lists or inventories of hazardous substances,
hazardous wastes and/or pollutants on or about the Center that Tenant is
otherwise required to prepare and file from time to time with any governmental
or regulatory authority.

(vi)          Tenant shall secure Landlord’s prior written approval for any
proposed receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials (x) for which Tenant has secured
prior written approval of the Nuclear Regulatory Commission and delivered to
Landlord a copy of such approval (if applicable), or (y) which Tenant is
authorized to use pursuant to the terms of any radioactive materials license
issued by the

22


--------------------------------------------------------------------------------


State of California.  Tenant, in connection with any such authorized receipt,
storage, possession, use, transfer or disposal of radioactive materials or
radiation, shall:

(A)          Comply with all federal, state and local laws, rules, regulations,
orders, licenses and permits issued to or applicable to Tenant with respect to
its operations in the Center;

(B)           Maintain, to such extent and for such periods as may be required
by applicable law, and permit Landlord and its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of by Tenant or in connection with
Tenant’s operations in the Center from time to time, to the extent not already
disclosed through delivery of a copy of a Nuclear Regulatory Commission approval
with respect thereto as contemplated above; and

(C)           Maintain, to such extent and for such periods as may be required
by applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses, registration materials, inspection reports,
governmental orders and permits in connection with the receipt, storage,
possession, use, transfer or disposal of radioactive materials or radiation by
Tenant or in connection with Tenant’s operations in the Center from time to
time.

(vii)         Tenant shall comply with any and all applicable laws, rules,
regulations and orders of any governmental authority with respect to the release
into the environment of any hazardous wastes, hazardous substances, pollutants,
radiation or radioactive materials by Tenant or its agents or employees.  Tenant
shall give Landlord immediate verbal notice of any unauthorized release of any
such hazardous wastes, hazardous substances, pollutants, radiation or
radioactive materials into the environment, shall follow such verbal notice with
written notice to Landlord of such release within two (2) business days of the
time at which Tenant became aware of such release, and shall provide Landlord
with a copy of any written report or disclosure filed by Tenant with any
governmental authority with respect to such release, substantially concurrently
with Tenant’s filing of such written report or disclosure with the applicable
governmental authority.

(viii)        Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, losses (including, but not limited to, loss of
rental income), damages, liabilities, costs, legal fees and expenses of any sort
to the extent arising out of or relating to (A) any failure by Tenant to comply
with any provisions of this Section 9.6(b), or (B) any receipt, use handling,
generation, transportation, storage, treatment, release and/or disposal of any
hazardous substance, hazardous waste, pollutant, radioactive material or
radiation on or about the Center as a proximate result of Tenant’s use of the
Center or as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant.

23


--------------------------------------------------------------------------------


(ix)           Tenant shall cooperate with Landlord in furnishing Landlord with
reasonably complete information regarding Tenant’s receipt, handling, use,
storage, transportation, generation, treatment and/or disposal of any hazardous
substances, hazardous wastes, pollutants, radiation or radioactive materials in
or about the Center.  Upon prior request, but subject to Tenant’s reasonable
operating and security procedures, Tenant shall grant Landlord reasonable access
at reasonable times to the Premises to inspect Tenant’s receipt, handling, use,
storage, transportation, generation, treatment and/or disposal of hazardous
substances, hazardous wastes, pollutants, radiation and radioactive materials,
without Landlord thereby being deemed guilty of any disturbance of Tenant’s use
or possession or being liable to Tenant in any manner.

(x)            Notwithstanding Landlord’s rights of inspection and review under
this Section 9.6(b), Landlord shall have no obligation or duty to so inspect or
review, and no third party shall be entitled to rely on Landlord to conduct any
sort of inspection or review by reason of the provisions of this Section 9.6(b).

(xi)           Landlord has made available for review by Tenant, prior to
execution of this Lease, copies of all third-party studies and reports (if any)
in Landlord’s possession regarding environmental conditions in the Building
and/or the Property.  Landlord has also engaged an environmental consultant, at
Landlord’s sole expense, to conduct a further environmental study of the
Premises, evaluating the presence or absence of hazardous substances, hazardous
wastes, pollutants, radiation and radioactive materials in and about the
Premises, and Landlord shall provide a copy of such study to Tenant when it
becomes available.  The purposes of this study is to provide evidence of the
“baseline” condition of the Premises prior to Tenant’s occupancy and use
thereof, although such evidence is not intended to be conclusive or
irrebuttable.  Tenant shall also have the right (but not the obligation), if it
so elects and at its sole expense, to conduct its own environmental study of the
Premises and common areas of the Building, prior to or at the time of Tenant’s
occupancy of the Premises, in which event Tenant shall provide a copy of such
study to Landlord, provided that prior to any drilling, excavation or other
physically invasive testing on the Building or Property, Tenant or its
consultant shall provide Landlord with a detailed scope of work and such work
shall be subject to Landlord’s prior written approval (which approval shall not
be unreasonably withheld or delayed, but may be conditioned upon compliance by
Tenant and its consultant with reasonable insurance requirements, upon notice
requirements prior to actual entry on the Property, and upon other reasonable
and customary requirements).

(xii)          If Tenant or its employees, agents, contractors, vendors,
customers or guests receive, handle, use, store, transport, generate, treat
and/or dispose of any hazardous substances (other than de minimis amounts of
such substances found in customary commercial office and cleaning supplies) or
wastes or radiation or radioactive materials on or about the Center at any time
during the term of this Lease, then within thirty (30) days after the
termination or expiration of this Lease, Tenant shall be solely responsible for
obtaining, at Tenant’s sole cost and expense, (A) any environmental tests,
studies or reports required by any governmental authority for site or permit
closure purposes or other similar purposes, and (B) to the extent not fully
covered by any tests,

24


--------------------------------------------------------------------------------


studies or reports obtained under the immediately preceding clause (A), a
further environmental study, performed by an expert reasonably satisfactory to
Landlord, evaluating the presence or absence of hazardous substances, hazardous
wastes, pollutants, radiation and radioactive materials on and about those
portions of the Center affected by Tenant’s operations in the Center.  Such
further environmental study (if applicable) shall be based on a reasonable and
prudent level of tests and investigations of the Center (if appropriate), which
tests shall be conducted no earlier than the date of termination or expiration
of this Lease.  Tenant shall furnish Landlord promptly with a copy of each test,
report and/or study obtained by Tenant pursuant to this subparagraph (xii). 
Liability for any remedial actions required or recommended on the basis of such
study shall be allocated in accordance with Sections 9.4, 9.6, 10.6 and other
applicable provisions of this Lease.

(c)           Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims, losses, damages, liabilities, costs, legal fees and
expenses of any sort arising out of or relating to (i) the presence on the
Center of any hazardous substances, hazardous wastes, pollutants, radiation or
radioactive materials present on the Center as of the Rent Commencement Date
(other than as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant), and/or (ii) any
unauthorized release into the environment (including, but not limited to, the
Center) of any hazardous substances. hazardous wastes, pollutants, radiation or
radioactive materials to the extent such release results from the negligence of
or willful misconduct or omission by Landlord or its agents or employees.

(d)           The provisions of this Section 9.6 shall survive the termination
of this Lease.

10.  INSURANCE AND INDEMNITY

10.1         Insurance.

(a)           Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, from and after the Early Access Date, at
Tenant’s cost and expense, commercial general liability insurance to protect
against liability to the public, or to any invitee of Tenant or Landlord,
arising out of or related to the use of or resulting from any accident occurring
in, upon or about the Premises, with limits of liability of not less than
(i) Three Million Dollars ($3,000,000.00) per occurrence for bodily injury,
personal injury and death, and Five Hundred Thousand Dollars ($500,000.00) per
occurrence for property damage, or (ii) a combined single limit of liability of
not less than Five Million Dollars ($5,000,000.00) per occurrence for bodily
injury (including personal injury and death) and property damage.  Such
insurance shall name Landlord, its general partners, its property manager and
any lender holding a deed of trust on the Center from time to time (as
designated in writing by Landlord to Tenant from time to time) as additional
insureds thereunder.  The amount of such insurance shall not be construed to
limit any liability or obligation of Tenant under this Lease.  Tenant shall also
procure and maintain in full force and effect at all times during the term of
this Lease, at Tenant’s cost and expense, products/completed operations coverage
on terms and in amounts customary in Tenant’s industry for companies engaged in
the marketing of products on a scale comparable to that in which Tenant is
engaged from time to time.

25


--------------------------------------------------------------------------------


(b)           Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 5.2 hereof), commercial
general liability insurance to protect against liability arising out of or
related to the use of or resulting from any accident occurring in, upon or about
the Center, with a combined single limit of liability of not less than Five
Million Dollars ($5,000,000.00) per occurrence for bodily injury (including
personal injury and death) and property damage.

(c)           Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 5.2 hereof), policies of
property insurance providing protection against “all risk of direct physical
loss” (as defined by and detailed in the Insurance Service Office’s Commercial
Property Program “Cause of Loss—Special Form [CP1030]” or its equivalent) for
the shell of the Building and for the improvements in the Common Areas of the
Center, on a full replacement cost basis (with no co-insurance or, if coverage
without co-insurance is not reasonably available, then on an “agreed amount”
basis or with a commercially reasonable margin clause).  Such insurance may
include earthquake and/or environmental coverage, as part of the same policy or
as a separate policy or policies, to the extent Landlord in its sole discretion
elects to carry such coverage, and shall have such commercially reasonable
deductibles and other terms as Landlord in its discretion determines to be
appropriate.  Landlord shall have no obligation to carry property damage
insurance for any alterations, additions or improvements installed by Tenant in
the Building or on or about the Center.

(d)           Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Tenant’s cost and expense
(chargeable, in Landlord’s discretion, either as an Operating Expense allocable
100% to Tenant or as a direct pass-through to Tenant), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss—Special Form [CP1030]” or its equivalent) for the tenant
improvements existing in the Premises on the Early Access Date (but excluding
Tenant’s Property as defined in paragraph (e) below, which it shall be Tenant’s
responsibility to insure pursuant to such paragraph), on a full replacement cost
basis (with no co-insurance or, if coverage without co-insurance is not
reasonably available, then on an “agreed amount” basis or with a commercially
reasonable margin clause).  Such insurance may have such commercially reasonable
deductibles and other terms as Landlord in its reasonable discretion determines
to be appropriate.  The coverage required to be maintained under this
paragraph (d) may, in Landlord’s discretion, be added to or combined with
Landlord’s master policy carried under paragraph (c) above.  Tenant shall
provide to Landlord from time to time, upon request by Landlord annually or at
other reasonable intervals, an updated schedule of values for such existing
tenant improvements (the intended purpose of such updating being to reflect any
modification or removal of items that would affect the scope of Landlord’s
insurance obligation under this paragraph (d)), and Landlord shall have no
obligation or liability to Tenant with respect to any underinsurance of tenant
improvements that results from Tenant’s failure to keep Landlord informed from
time to time, on a current

26


--------------------------------------------------------------------------------


basis, of the insurable value of such tenant improvements.  Landlord, in its
discretion, may elect from time to time to obtain appraisals of any or all
alterations, additions, improvements and tenant improvements (if any) which
Landlord is required to insure hereunder, but no such ordering or receipt of
appraisals by Landlord shall constitute a waiver or release of Tenant’s
obligations under the immediately preceding sentence.

(e)           Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, from and after the Early Access Date, at
Tenant’s cost and expense, policies of property insurance providing protection
against “all risk of direct physical loss” (as defined by and detailed in the
Insurance Service Office’s Commercial Property Program “Cause of Loss-Special
Form [CP1030]” or its equivalent) for Tenant’s movable personal property, office
furniture, movable equipment and trade fixtures, for the Tenant Improvements
constructed by Tenant pursuant to the Workletter, and for all other alterations,
additions and improvements placed or installed by Tenant from time to time in or
about the Premises (collectively, “Tenant’s Property,” which term is not
intended to imply any conclusion regarding ultimate ownership of alterations,
additions and improvements that are otherwise covered by Article 7 above, but is
used solely as a defined term for purposes of the specific contexts in which it
is used as such in this Lease), on a full replacement cost basis (with no
co-insurance or, if coverage without co-insurance is not reasonably available,
then on an “agreed amount” basis or with a commercially reasonable margin
clause).  Such insurance may have such commercially reasonable deductibles and
other terms as Tenant in its discretion determines to be appropriate, and shall
name both Tenant and Landlord as insureds as their interests may appear. 
Without limiting the generality of the foregoing provisions, Tenant’s property
insurance on Tenant’s Property shall in all events include earthquake insurance
in an amount at least equal to the amount of the Tenant Improvement Allowance
paid by Landlord pursuant to this Lease in connection with the construction of
the Tenant Improvements.

(f)            During the construction of the Tenant Improvements, Tenant shall
also procure and maintain in full force and effect, at its sole cost and
expense, a policy of builder’s risk insurance on the Tenant Improvements, in
such amounts and with such commercially reasonable deductibles as Landlord and
Tenant may mutually and reasonably determine to be appropriate with respect to
such insurance.  Without limiting the generality of the foregoing provisions,
Tenant’s builder’s risk insurance with respect to the Tenant Improvements shall
in all events include earthquake insurance in an amount at least equal to the
cumulative amount of the Tenant Improvement Allowance paid by Landlord from time
to time in connection with the construction of such Tenant Improvements.

10.2         Quality of Policies and Certificates.  All policies of insurance
required hereunder shall be issued by responsible insurers and, in the case of
policies carried or required to be carried by Tenant, shall be written as
primary policies not contributing with and not in excess of any coverage that
Landlord may carry.  Tenant shall deliver to Landlord copies of policies or
certificates of insurance showing that said policies are in effect.  The
coverage provided by such policies shall include the clause or endorsement
referred to in Section 10.4.  If Tenant fails to acquire, maintain or renew any
insurance required to be maintained by it under this Article 10 or to pay the
premium therefor, then Landlord, at its option and in addition to its other
remedies, but without obligation so to do, may procure such insurance, and any
sums expended by it to procure

27


--------------------------------------------------------------------------------


any such insurance on behalf of or in place of Tenant shall be repaid upon
demand, with interest as provided in Section 3.2 hereof.  Tenant shall give
Landlord at least thirty (30) days prior written notice of any cancellation or
nonrenewal of insurance required to be maintained under this Article 10, and
shall obtain written undertakings from each insurer under policies required to
be maintained by it to endeavor to notify all insureds thereunder at least
thirty (30) days prior to cancellation of coverage.

10.3         Workers’ Compensation; Employees.  Tenant shall maintain in full
force and effect during the term of this Lease workers’ compensation insurance
in at least the minimum amounts required by law, covering all of Tenant’s
employees working at or about the Premises.  In addition, Tenant shall maintain
in full force and effect during the term of this Lease employer’s liability
coverage with limits of liability of not less than One Hundred Thousand Dollars
($100,000) per accident, One Hundred Thousand Dollars ($100,000) per employee
for disease, and Five Hundred Thousand Dollars ($500,000) policy limit for
disease.

10.4         Waiver of Subrogation.  Notwithstanding anything to the contrary
contained in this Lease, to the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other with respect to
(i) damage to property, (ii) damage to the Center or any part thereof, or
(iii) claims arising by reason of any of the foregoing, but only to the extent
that any of the foregoing damages and claims under clauses (i)-(iii) hereof are
covered, and only to the extent of such coverage, by property insurance actually
carried or required to be carried hereunder by either Landlord or Tenant.  This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier.  Each party shall procure a clause or endorsement on any
property insurance policy denying to the insurer rights of subrogation against
the other party to the extent rights have been waived by the insured prior to
the occurrence of injury or loss.  Coverage provided by insurance maintained by
Landlord or Tenant shall not be limited, reduced or diminished by virtue of the
subrogation waiver herein contained.

10.5         Increase in Premiums.  Tenant shall do all acts and pay all
expenses necessary to ensure that the Premises are not used for purposes
prohibited by any applicable fire insurance, and that Tenant’s use of the
Premises, Building and Center complies with all requirements necessary to obtain
any such insurance.  If Tenant uses or permits the Premises, Building or Center
to be used in a manner which increases the existing rate of any insurance
carried by Landlord on the Center and such use continues for longer than a
reasonable period specified in any written notice from Landlord to Tenant
identifying the rate increase and the factors causing the same, then Tenant
shall pay the amount of the increase in premium caused thereby, and Landlord’s
costs of obtaining other replacement insurance policies, including any increase
in premium, within ten (10) days after demand therefor by Landlord.

10.6         Indemnification.

(a)           Except as otherwise expressly provided for in this Lease, Tenant
shall indemnify, defend and hold Landlord and its members, partners,
shareholders, officers, directors, agents, employees and contractors harmless
from any and all liability for injury to or death of

28


--------------------------------------------------------------------------------


any person, or loss of or damage to the property of any person, and all actions,
claims, demands, costs (including, without limitation, reasonable attorneys’
fees), damages or expenses of any kind arising therefrom which may be brought or
made against Landlord or which Landlord may pay or incur by reason of the use,
occupancy and enjoyment of the Center by Tenant or any invitees, sublessees,
licensees, assignees, employees, agents or contractors of Tenant or holding
under Tenant (including, but not limited to, any such matters arising out of or
in connection with any early entry upon the Center by Tenant pursuant to
Section 2.2 hereof) from any cause whatsoever other than negligence or willful
misconduct or omission by Landlord or its agents, employees or contractors. 
Except as otherwise expressly provided for in this Lease, Landlord and its
members, partners, shareholders, officers, directors, agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such persons for, damages to goods, wares and merchandise in or upon the Center,
or for injuries to Tenant, its agents or third persons in or upon the Center,
from any cause whatsoever other than negligence or willful misconduct or
omission by Landlord or its agents, employees or contractors.  Tenant shall give
prompt notice to Landlord of any casualty or accident in, on or about the
Center.

(b)           Except as otherwise expressly provided for in this Lease, Landlord
shall indemnify, defend and hold Tenant and its partners, shareholders,
officers, directors, agents, employees and contractors harmless from any and all
liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Tenant or which Tenant
may pay or incur, to the extent such liabilities or other matters arise in, on
or about the Center by reason of any negligence or willful misconduct or
omission by Landlord or its agents, employees or contractors.

10.7         Blanket Policy.  Any policy required to be maintained hereunder may
be maintained under a so-called “blanket policy” insuring other parties and
other locations so long as the amount of insurance required to be provided
hereunder is not thereby diminished.  Without limiting the generality of the
requirement set forth at the end of the preceding sentence, property insurance
provided under a blanket policy shall provide full replacement cost coverage and
liability insurance provided under a blanket policy shall include per location
aggregate limits meeting or exceeding the limits required under this Article 10.

11.  SUBLEASE AND ASSIGNMENT

11.1         Assignment and Sublease of Building.  Except in the case of a
Permitted Transfer, Tenant shall not have the right or power to assign its
interest in this Lease, or make any sublease of the Premises or any portion
thereof, nor shall any interest of Tenant under this Lease be assignable
involuntarily or by operation of law, without on each occasion obtaining the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.  Any purported sublease or assignment of
Tenant’s interest in this Lease requiring but not having received Landlord’s
consent thereto (to the extent such consent is required hereunder) shall be
void.  Except in the case of a Permitted Transfer, any dissolution,
consolidation, merger or other reorganization of Tenant, or any sale or transfer
of substantially all of the stock or assets of Tenant in a single transaction or
series of related transactions, shall be deemed to be an

29


--------------------------------------------------------------------------------


assignment hereunder and shall be void without the prior written consent of
Landlord as required above.  Notwithstanding the foregoing, (i) neither an
initial public offering of the common stock of Tenant nor any other sale of
Tenant’s capital stock through any public securities exchange or market nor any
other issuance of Tenant’s capital stock for bona fide financing purposes, nor
any consolidation, merger or reorganization in which Tenant is the surviving
entity, shall be deemed to be an assignment, subletting or transfer hereunder;
and (ii) Tenant shall have the right to assign this Lease or sublet the
Premises, or any portion thereof, without Landlord’s consent (but with prior or
concurrent written notice by Tenant to Landlord), to any Affiliate of Tenant, or
to any entity which results from a merger or consolidation involving Tenant, or
to any entity which acquires substantially all of the stock or assets of Tenant
as a going concern (each, a “Permitted Transfer”).  For purposes of the
preceding sentence, an “Affiliate” of Tenant shall mean any entity in which
Tenant owns at least a fifty percent (50%) equity interest, any entity which
owns at least a fifty percent (50%) equity interest in Tenant, and/or any entity
which is related to Tenant by a chain of ownership interests involving at least
a fifty percent (50%) equity interest at each level in the chain.  Landlord
shall have no right to terminate this Lease in connection with, and shall have
no right to any sums or other economic consideration resulting from, any
Permitted Transfer.  Except as expressly set forth in this Section 11.1,
however, the provisions of Section 11.2 shall remain applicable to any Permitted
Transfer and the transferee under such Permitted Transfer shall be and remain
subject to all of the terms and provisions of this Lease.

11.2         Rights of Landlord.

(a)           Consent by Landlord to one or more assignments of this Lease, or
to one or more sublettings of the Premises or any portion thereof, or collection
of rent by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 11, nor constitute consent to any
subsequent assignment or subletting.  No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,
notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder.  In the event of a default by any
assignee, sublessee or other successor of Tenant in the performance of any of
the terms or obligations of Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against any
such assignee, sublessee or other successor.  In addition, Tenant immediately
and irrevocably assigns to Landlord, as security for Tenant’s obligations under
this Lease, all rent from any subletting of all or a part of the Premises as
permitted under this Lease, and Landlord, as Tenant’s assignee and as
attorney-in-fact for Tenant, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence (and then only during the
continuance) of an event of default by Tenant, Tenant shall have the right to
collect such rent and to retain all sublease profits (subject to the provisions
of Section 11.2(c), below).

(b)           Upon any assignment of Tenant’s interest in this Lease for which
Landlord’s consent is required under Section 11.1 hereof, Tenant shall pay to
Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half (½) of all cash sums and other tangible economic considerations
paid or delivered to Tenant in connection with or as a

30


--------------------------------------------------------------------------------


result of such assignment, after first deducting therefrom (i) any costs
incurred by Tenant for leasehold improvements (including, but not limited to,
third-party architectural and space planning costs) in the Premises in
connection with such assignment, amortized over the remaining term of this
Lease, and (ii) any reasonable real estate commissions and/or reasonable
attorneys’ fees actually incurred by Tenant in connection with such assignment.

(c)           Upon any sublease of all or any portion of the Premises for which
Landlord’s consent is required under Section 11.1 hereof, Tenant shall pay to
Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half (½) of all cash sums and other tangible economic considerations
paid or delivered to Tenant in connection with or as a result of such sublease,
after first deducting therefrom (i) the minimum rental and Operating Expenses
due hereunder for the corresponding period, prorated (on the basis of the
average per-square-foot cost paid by Tenant for the Premises for the applicable
period under this Lease) to reflect the size of the subleased portion of the
Premises, (ii) any costs incurred by Tenant for leasehold improvements in the
subleased portion of the Premises (including, but not limited to, third-party
architectural and space planning costs) for the specific benefit of the
sublessee in connection with such sublease, amortized over the remaining term of
this Lease, and (iii) any reasonable real estate commissions and/or reasonable
attorneys’ fees actually incurred by Tenant in connection with such sublease,
amortized over the term of such sublease.

12.  RIGHT OF ENTRY AND QUIET ENJOYMENT

12.1         Right of Entry.  Landlord and its authorized representatives shall
have the right, subject to Tenant’s reasonable operating and security
procedures, to enter the Premises at any time during the term of this Lease
during normal business hours and upon not less than forty-eight (48) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Premises and Building or for any other proper
purpose including, without limitation, to make repairs, replacements or
improvements which Landlord may deem necessary, to show the Premises and
Building to prospective purchasers, to show the Premises and Building to
prospective tenants (but only during the final nine (9) months of the term of
this Lease), and to post notices of nonresponsibility.  Landlord shall not be
liable for inconvenience, annoyance, disturbance, loss of business, quiet
enjoyment or other damage or loss to Tenant by reason of making any repairs or
performing any work upon the Building or the Center or by reason of erecting or
maintaining any protective barricades in connection with any such work, and the
obligations of Tenant under this Lease shall not thereby be affected in any
manner whatsoever, provided, however, Landlord shall use reasonable efforts to
minimize the inconvenience to Tenant’s normal business operations caused
thereby.

12.2         Quiet Enjoyment.  Landlord covenants that Tenant, upon paying the
rent and performing its obligations hereunder and subject to all the terms and
conditions of this Lease, shall peacefully and quietly have, hold and enjoy the
Premises and the Center throughout the term of this Lease, or until this Lease
is terminated as provided by this Lease.

31


--------------------------------------------------------------------------------


13.  CASUALTY AND TAKING

13.1         Damage or Destruction.

(a)           If the Premises or any portion of the Building or Common Areas of
the Center reasonably necessary for Tenant’s use and occupancy of the Premises
is damaged or destroyed in whole or in any substantial part during the term of
this Lease, Landlord shall obtain from Landlord’s architect, as soon as
practicable (and in all events within forty-five (45) days) following the damage
or destruction, (i) the architect’s reasonable, good faith estimate of the time
within which repair and restoration of the Premises, Building and Common Areas
(if applicable) can reasonably be expected to be completed to the extent
necessary to enable Tenant to resume its full business operations in the
Premises without material impairment and (ii) the architect’s reasonable, good
faith opinion as to whether repair and restoration to that extent will be
permitted under applicable governmental laws, regulations and building codes
then in effect (collectively, the “Architect’s Estimate”).  If the damage or
destruction materially impairs Tenant’s ability to conduct its business
operations in the Premises, and if either (A) the estimated repair time
specified in the Architect’s Estimate exceeds six (6) months (or, in the case of
an occurrence during the final year of the term of this Lease, sixty (60) days)
or (B) the Architect’s Estimate states that repair and restoration of the
affected areas to the extent necessary to enable Tenant to resume its full
business operations in the Premises without material impairment will not be
permitted under applicable governmental laws, regulations and building codes
then in effect, then in either such event either Landlord or Tenant may
terminate this Lease as of the date of the occurrence by giving written notice
to the other party within thirty (30) days after the date of the occurrence or
fifteen (15) days after delivery of the Architect’s Estimate, whichever is
later.  In addition, Landlord shall have a similar termination right if the
damage or destruction arises from a risk that is not required to be insured
against (and is not actually insured against) by Landlord under this Lease and
if Landlord’s architect reasonably estimates that the uninsured cost to restore
the portions of the Premises and Building for which Landlord is responsible to
the condition required above would exceed five percent (5%) of the then
applicable replacement cost of the entire Premises.  If the circumstances
creating a termination right under the preceding two sentences do not exist, or
if such circumstances exist but neither party timely exercises any applicable
termination right, then this Lease shall remain in full force and effect and
(x) Landlord, as to the Common Areas of the Center and as to the shell of the
Building and the alterations, additions and improvements that Landlord is
required to insure under Section 10.1(d) above, and (y) Tenant, as to the
alterations, additions and improvements that Tenant is required to insure under
Section 10.1(e) above, shall respectively commence and complete, with all due
diligence and as promptly as is reasonably practicable under the conditions then
existing, the repair and restoration of such respective portions of the Property
and Premises to a condition substantially comparable to that which existed
immediately prior to the damage or destruction; provided, however, that Tenant
in its discretion may elect not to repair, rebuild or replace any or all of the
items which would otherwise be Tenant’s responsibility under clause (y) of this
sentence to the extent such items were constructed or installed at Tenant’s sole
expense and without any use of funds from the Tenant Improvement Allowance.

32


--------------------------------------------------------------------------------


(b)           If this Lease is terminated pursuant to the foregoing provisions
of this Section 13.1 following an occurrence which is a peril actually insured
or required to be insured against pursuant to Section 10.1(c), (d) and/or (e),
Landlord and Tenant agree (and any Lender shall be asked to agree) that such
insurance proceeds shall be allocated between Landlord and Tenant in a manner
which fairly and reasonably reflects their respective ownership rights under
this Lease, as of the termination or expiration of the term of this Lease, with
respect to the improvements, fixtures, equipment and other items to which such
insurance proceeds are attributable.

(c)           From and after the date of an occurrence resulting in damage to or
destruction of the Premises or of Common Areas necessary for Tenant’s use and
occupancy of the Premises, and continuing until repair and restoration thereof
are completed to the extent necessary to enable Tenant to resume operation of
its business in the Premises without material impairment, there shall be an
equitable abatement of minimum rental and of Tenant’s Operating Cost Share of
Operating Expenses based upon the degree to which Tenant’s ability to conduct
its business in the Premises is impaired.

(d)           Each party expressly waives the provisions of California Civil
Code Sections 1932(2), 1933(4) and any other applicable existing or future law
permitting the termination of a lease agreement in the event of damage to or
destruction of the leased property, it being the intention of the parties that
their respective rights in such circumstances shall be governed solely by the
provisions of this Article 13.

13.2         Condemnation.

(a)           If during the term of this Lease the Premises or any Common Areas
of the Center that are necessary for Tenant’s use and occupancy of the Premises,
or any substantial part of either of them, is taken by eminent domain or by
reason of any public improvement or condemnation proceeding, or in any manner by
exercise of the right of eminent domain (including any transfer in lieu of or in
avoidance of an exercise of the power of eminent domain), or receives
irreparable damage by reason of anything lawfully done by or under color of any
public authority, then (i) this Lease shall terminate as to the entire Premises
at Landlord’s election by written notice given to Tenant within thirty (30) days
after the taking has occurred, and (ii) this Lease shall terminate as to the
entire Premises at Tenant’s election, by written notice given to Landlord within
thirty (30) days after the nature and extent of the taking have been finally
determined, if the portion of the Building or Center taken is of such extent and
nature as substantially to handicap, impede or permanently impair Tenant’s use
or occupancy of the Premises.  If Tenant elects to terminate this Lease, Tenant
shall also notify Landlord of the date of termination, which date shall not be
earlier than thirty (30) days nor later than ninety (90) days after Tenant has
notified Landlord of Tenant’s election to terminate, except that this Lease
shall terminate on the date of taking if such date falls on any date before the
date of termination designated by Tenant.  If neither party elects to terminate
this Lease as hereinabove provided, this Lease shall continue in full force and
effect (except that there shall be an equitable abatement of minimum rental and
of Tenant’s Operating Cost Share of Operating Expenses based upon the degree to
which Tenant’s ability to conduct its business in the Premises is impaired),
Landlord shall restore the improvements for which Landlord is responsible under
clause (x) of Section 13.1(a) above to a complete architectural whole and a
functional condition and as nearly as reasonably possible to the condition
existing before the taking, and Tenant shall

33


--------------------------------------------------------------------------------


restore the improvements for which Tenant is responsible under clause (y) of
Section 13.1(a) above to a complete architectural whole and a functional
condition and as nearly as reasonably possible to the condition existing before
the taking; provided, however, that Tenant in its discretion may elect not to
repair, restore or replace any or all of the items which would otherwise be
Tenant’s responsibility to the extent such items were constructed or installed
at Tenant’s sole expense and without any use of funds from the Tenant
Improvement Allowance.  In connection with any such restoration, each party
shall use reasonable efforts (including, without limitation, any necessary
negotiation or intercession with its respective lender, if any) to ensure that
any severance damages or other condemnation awards intended to provide
compensation for rebuilding or restoration costs are promptly collected and made
available to Landlord and Tenant in portions reasonably corresponding to the
cost and scope of their respective restoration obligations, subject only to such
payment controls as either party or its lender may reasonably require in order
to ensure the proper application of such proceeds toward the restoration of the
Building and the Center.  Each party expressly waives the provisions of
California Code of Civil Procedure Section 1265.130 and of any other existing or
future law allowing either party to terminate (or to petition the Superior Court
to terminate) a lease in the event of a partial condemnation or taking of the
leased property, it being the intention of the parties that their respective
rights in such circumstances shall be governed solely by the provisions of this
Article 13.

(b)           If this Lease is terminated pursuant to the foregoing provisions
of this Section 13.2, or if this Lease remains in effect but any condemnation
awards or other proceeds become available as compensation for the loss or
destruction of the Building and/or the Center, then Landlord and Tenant agree
(and any Lender shall be asked to agree) that such proceeds shall be allocated
between Landlord and Tenant, respectively, in the respective proportions in
which Landlord and Tenant would have shared, under Section 13.1(b), the proceeds
of any applicable insurance following damage to or destruction of the applicable
improvements due to an insured casualty.

13.3         Reservation of Compensation.  Landlord reserves, and Tenant waives
and assigns to Landlord, all rights to any award or compensation for damage to
the Center, the improvements located therein and the leasehold estate created
hereby, accruing by reason of any taking in any public improvement, condemnation
or eminent domain proceeding or in any other manner by exercise of the right of
eminent domain or of anything lawfully done by public authority, except that
(a) Tenant shall be entitled to pursue recovery from the applicable public
authority for Tenant’s moving expenses, trade fixtures and equipment and any
leasehold improvements installed by Tenant in the Premises or Building at its
own sole expense, but only to the extent Tenant would have been entitled to
remove such items at the expiration of the term of this Lease and then only to
the extent of the then remaining unamortized value of such improvements computed
on a straight-line basis over the term of this Lease, and (b) any condemnation
awards or proceeds described in Section 13.2(b) shall be allocated and disbursed
in accordance with the provisions of Section 13.2(b), notwithstanding any
contrary provisions of this Section 13.3.

13.4         Restoration of Improvements.  In connection with any repair or
restoration of improvements by either party following a casualty or taking as
hereinabove set forth, the party responsible for such repair or restoration
shall, to the extent possible, return such improvements

34


--------------------------------------------------------------------------------


to a condition substantially equal to that which existed immediately prior to
the casualty or taking.  To the extent such party wishes to make material
modifications to such improvements, such modifications shall be subject to the
prior written approval of the other party (not to be unreasonably withheld or
delayed), except that no such approval shall be required for modifications that
are required by applicable governmental authorities as a condition of the repair
or restoration, unless such required modifications would impair or impede
Tenant’s conduct of its business in the Premises (in which case any such
modifications in Landlord’s work shall require Tenant’s consent, not
unreasonably withheld or delayed) or would materially and adversely affect the
exterior appearance, the structural integrity or the mechanical or other
operating systems of the Premises or Building (in which case any such
modifications in Tenant’s work shall require Landlord’s consent, not
unreasonably withheld or delayed).

14.  DEFAULT

14.1         Events of Default.  The occurrence of any of the following shall
constitute an event of default on the part of Tenant:

(a)           Abandonment.  Abandonment of the Premises.  “Abandonment” is
hereby defined to include, but is not limited to, any absence by Tenant from the
Premises for thirty (30) consecutive days or more while Tenant is in default
under any other provision of this Lease.  Tenant waives any right Tenant may
have to notice under Section 1951.3 of the California Civil Code, the terms of
this subsection (a) being deemed such notice to Tenant as required by said
Section 1951.3;

(b)           Nonpayment.  Failure to pay, when due, any amount payable to
Landlord hereunder, such failure continuing for a period of five (5) business
days after written notice of such payment being delinquent; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 et seq., as
amended from time to time;

(c)           Other Obligations.  Failure to perform any obligation, agreement
or covenant under this Lease other than those matters specified in
subsection (b) hereof (including, but not limited to, any breach by Tenant of
the Declaration as defined in Section 15.4 below), such failure continuing for
thirty (30) days after written notice of such failure; provided, however, that
if such failure is curable in nature but cannot reasonably be cured within such
30-day period, then Tenant shall not be in default if, and so long as, Tenant
promptly (and in all events within such 30-day period) commences such cure and
thereafter diligently pursues such cure to completion; and provided further,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 et seq.,
as amended from time to time;

(d)           General Assignment.  A general assignment by Tenant for the
benefit of creditors;

35


--------------------------------------------------------------------------------


(e)           Bankruptcy.  The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of sixty (60) days.  In
the event that under applicable law the trustee in bankruptcy or Tenant has the
right to affirm this Lease and continue to perform the obligations of Tenant
hereunder, such trustee or Tenant shall, in such time period as may be permitted
by the bankruptcy court having jurisdiction, cure all defaults of Tenant
hereunder outstanding as of the date of the affirmance of this Lease and provide
to Landlord such adequate assurances as may be necessary to ensure Landlord of
the continued performance of Tenant’s obligations under this Lease. 
Specifically, but without limiting the generality of the foregoing, such
adequate assurances must include assurances that the Premises continue to be
operated only for the use permitted hereunder.  The provisions hereof are to
assure that the basic understandings between Landlord and Tenant with respect to
Tenant’s use of the Center and the benefits to Landlord therefrom are preserved,
consistent with the purpose and intent of applicable bankruptcy laws;

(f)            Receivership.  The employment of a receiver appointed by court
order to take possession of substantially all of Tenant’s assets or the
Premises, if such receivership remains undissolved for a period of thirty (30)
days;

(g)           Attachment.  The attachment, execution or other judicial seizure
of all or substantially all of Tenant’s assets or the Premises, if such
attachment or other seizure remains undismissed or undischarged for a period of
thirty (30) days after the levy thereof; or

(h)           Insolvency.  The admission by Tenant in writing of its inability
to pay its debts as they become due, the filing by Tenant of a petition seeking
any reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within sixty (60) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed.

14.2         Remedies upon Tenant’s Default.

(a)           Upon the occurrence of any event of default described in
Section 14.1 hereof, Landlord, in addition to and without prejudice to any other
rights or remedies it may have, shall have the immediate right (subject to
compliance with applicable laws) to re-enter the Premises or any part thereof
and repossess the same, expelling and removing therefrom all persons and
property (which property may be stored in a public warehouse or elsewhere at the
cost and risk of and for the account of Tenant), using such force as may be
necessary to do so (as to which Tenant hereby waives any claim for loss or
damage that may thereby occur).  In addition to such re-entry, and without
prejudice to any other rights or remedies it may have, Landlord shall have the
right to terminate this Lease and recover from Tenant all damages incurred by
Landlord as a result of Tenant’s default, as hereinafter provided. 
Alternatively, in lieu of such re-entry, and without prejudice to any other
rights or remedies it may have, Landlord shall have the right to continue this
Lease in effect and recover rent and other charges and amounts as they become
due.

36


--------------------------------------------------------------------------------


(b)           Even if Tenant has breached this Lease and abandoned the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession under subsection (a) hereof and Landlord may
enforce all of its rights and remedies under this Lease, including the right to
recover rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a lessor under California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations), or any successor Code
section.  Acts of maintenance, preservation or efforts to relet the Premises or
the appointment of a receiver upon application of Landlord to protect Landlord’s
interests under this Lease shall not constitute a termination of Tenant’s right
to possession.

(c)           If Landlord terminates this Lease pursuant to this Section 14.2,
Landlord shall have all of the rights and remedies of a landlord provided by
Section 1951.2 of the Civil Code of the State of California, or any successor
Code section, which remedies include Landlord’s right to recover from Tenant
(i) the worth at the time of award of the unpaid rent and additional rent which
had been earned at the time of termination, (ii) the worth at the time of award
of the amount by which the unpaid rent and additional rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided, (iii) the
worth at the time of award of the amount by which the unpaid rent and additional
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, and (iv) any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom, including,
but not limited to, the cost of recovering possession of the Premises, expenses
of reletting, including necessary repair, renovation and alteration of the
Premises, reasonable attorneys’ fees, and other reasonable costs.  The “worth at
the time of award” of the amounts referred to in clauses (i) and (ii) above
shall be computed by allowing interest at ten percent (10%) per annum from the
date such amounts accrued to Landlord.  The “worth at the time of award” of the
amounts referred to in clause (iii) above shall be computed by discounting such
amount at one percentage point above the discount rate of the Federal Reserve
Bank of San Francisco at the time of award.

14.3         Remedies Cumulative.  All rights, privileges and elections or
remedies of Landlord contained in this Article 14 are cumulative and not
alternative to the extent permitted by law and except as otherwise provided
herein.

15.  SUBORDINATION, ATTORNMENT AND SALE

15.1         Subordination to Mortgage.  This Lease, and any sublease entered
into by Tenant under the provisions of this Lease, shall be subject and
subordinate to any ground lease, mortgage, deed of trust, sale/leaseback
transaction or any other hypothecation for security now or hereafter placed upon
the Premises, the Building, the Center, or any of them, and the rights of any
assignee of Landlord or of any ground lessor, mortgagee, trustee, beneficiary or
leaseback lessor under any of the foregoing, and to any and all advances made on
the security thereof and to all renewals, modifications, consolidations,
replacements and extensions thereof; provided,

37


--------------------------------------------------------------------------------


however, that such subordination in the case of any future ground lease,
mortgage, deed of trust, sale/leaseback transaction or any other hypothecation
for security placed upon the Premises, the Building, the Center, or any of them
shall be conditioned on Tenant’s receipt from the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor of a Non-Disturbance Agreement in a
form reasonably acceptable to Tenant (i) confirming that so long as Tenant is
not in material default hereunder beyond any applicable cure period (for which
purpose the occurrence and continuance of any event of default under
Section 14.1 hereof shall be deemed to be “material”), Tenant’s rights hereunder
shall not be disturbed by such person or entity and (ii) agreeing that the
benefit of such Non-Disturbance Agreement shall be transferable to any
transferee under a Permitted Transfer and to any other assignee or subtenant
that is acceptable to the ground lessor, mortgagee, trustee, beneficiary or
leaseback lessor at the time of transfer.  If any mortgagee, trustee,
beneficiary, ground lessor, sale/leaseback lessor or assignee elects to have
this Lease be an encumbrance upon the Center prior to the lien of its mortgage,
deed of trust, ground lease or leaseback lease or other security arrangement and
gives notice thereof to Tenant, this Lease shall be deemed prior thereto,
whether this Lease is dated prior or subsequent to the date thereof or the date
of recording thereof.  Tenant, and any sublessee, shall execute such documents
as may reasonably be requested by any mortgagee, trustee, beneficiary, ground
lessor, sale/leaseback lessor or assignee to evidence the subordination herein
set forth, subject to the conditions set forth above, or to make this Lease
prior to the lien of any mortgage, deed of trust, ground lease, leaseback lease
or other security arrangement, as the case may be.  Upon any default by Landlord
in the performance of its obligations under any mortgage, deed of trust, ground
lease, leaseback lease or assignment, Tenant (and any sublessee) shall,
notwithstanding any subordination hereunder, attorn to the mortgagee, trustee,
beneficiary, ground lessor, leaseback lessor or assignee thereunder upon written
demand and become the tenant of the successor in interest to Landlord, at the
option of such successor in interest, and shall execute and deliver any
instrument or instruments reasonably requested by such successor in interest to
confirm the attornment herein provided for.  Landlord represents and warrants to
Tenant that as of the Lease Commencement Date, neither the Premises nor the
Building nor the Center is subject to any existing ground lease, mortgage, deed
of trust, sale/leaseback transaction or any other hypothecation for security.

15.2         Sale of Landlord’s Interest.  Upon sale, transfer or assignment of
Landlord’s entire interest in the Building and the Center, subject to the
provisions of Section 17.2 below, Landlord shall be relieved of its obligations
hereunder with respect to liabilities accruing from and after the date of such
sale, transfer or assignment.

15.3         Estoppel Certificates.  Tenant or Landlord (the “responding
party”), as applicable, shall at any time and from time to time, within ten (10)
business days after written request by the other party (the “requesting party”),
execute, acknowledge and deliver to the requesting party a certificate in
writing stating: (i) that this Lease is unmodified and in full force and effect,
or if there have been any modifications, that this Lease is in full force and
effect as modified and stating the date and the nature of each modification;
(ii) the date to which rental and, to the responding party’s actual knowledge,
all other sums payable hereunder have been paid; (iii) that to the responding
party’s best knowledge, the requesting party is not in default in the
performance of any of its obligations under this Lease, that the responding
party has given no

38


--------------------------------------------------------------------------------


notice of default to the requesting party and that no event has occurred which,
but for the expiration of the applicable time period, would constitute an event
of default hereunder, or if the responding party alleges that any such default,
notice or event has occurred, specifying the same in reasonable detail; and
(iv) such other matters as may reasonably be requested by the requesting party
or by any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Center, or prospective
sublessee or assignee of this Lease.  Any such certificate provided under this
Section 15.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, by any
subtenant or assignee, or by any other third party.  Failure to execute and
return within the required time any estoppel certificate requested hereunder, if
such failure continues for five (5) days after a second written request by the
requesting party for such estoppel certificate, shall be deemed to be an
admission of the truth of the matters set forth in the form of certificate
submitted to the responding party for execution.  Notwithstanding the foregoing
provisions, in no event shall the provisions of this Section be construed to
require Tenant, in connection with the execution of a requested estoppel
certificate, to execute or agree to any provisions that would materially reduce
Tenant’s rights under this Lease or materially increase Tenant’s obligations
under this Lease, whether such provisions are embodied in the requested estoppel
certificate itself or in a requested lease amendment tendered in connection with
the estoppel certificate.

15.4         Subordination to CC&R’s.  This Lease, and any permitted sublease
entered into by Tenant under the provisions of this Lease, and the interests in
real property conveyed hereby and thereby shall be subject and subordinate
(a) to any declarations of covenants, conditions and restrictions or other
recorded restrictions affecting the Center or any portion thereof from time to
time and delivered to Tenant in writing, provided that the terms of such
declarations or restrictions are reasonable (or, to the extent they are not
reasonable, are mandated by applicable law), do not materially impair Tenant’s
ability to conduct the uses permitted hereunder on the Premises and in the
Center, and do not discriminate against Tenant relative to other similarly
situated tenants occupying the portion(s) of the Center covered by such
declarations or restrictions, and (b) to the Declaration of Covenants,
Conditions and Restrictions of Shoreline Technology Park, Mountain View,
California, dated October 24, 1986 and recorded on October 24, 1986 as
Instrument No. 8997310, Book J895, Page 456, Official Records of Santa Clara
County, as the same may be amended from time to time (the “Declaration”), the
provisions of which Declaration are an integral part of this Lease.  Tenant
agrees to execute, upon request by Landlord, any documents reasonably required
from time to time to evidence the foregoing subordination.

15.5         Mortgagee Protection.  If, following a default by Landlord under
any mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement covering the Building, the Center, or any portion of them, the
Building and/or the Center, as applicable, is acquired by the mortgagee,
beneficiary, master lessor or other secured party, or by any other successor
owner, pursuant to a foreclosure, trustee’s sale, sheriff’s sale, lease
termination or other similar procedure (or deed in lieu thereof), then any such
person or entity so acquiring the Building and/or the Center shall not be:

39


--------------------------------------------------------------------------------


(a)           liable for any act or omission of a prior landlord or owner of the
Center (including, but not limited to, Landlord);

(b)           subject to any offsets or defenses that Tenant may have against
any prior landlord or owner of the Center (including, but not limited to,
Landlord);

(c)           bound by any rent or additional rent that Tenant may have paid in
advance to any prior landlord or owner of the Center (including, but not limited
to, Landlord) for a period in excess of one month, or by any security deposit,
cleaning deposit or other prepaid charge that Tenant may have paid in advance to
any prior landlord or owner (including, but not limited to, Landlord), except to
the extent such deposit or prepaid amount has been expressly turned over to or
credited to the successor owner thus acquiring the Center;

(d)           liable for any warranties or representations of any nature
whatsoever, whether pursuant to this Lease or otherwise, by any prior landlord
or owner of the Center (including, but not limited to, Landlord) with respect to
the use, construction, zoning, compliance with laws, title, habitability,
fitness for purpose or possession, or physical condition (including, without
limitation, environmental matters) of the Building or the Center; or

(e)           liable to Tenant in any amount beyond the interest of such
mortgagee, beneficiary, master lessor or other secured party or successor owner
in the Center as it exists from time to time, it being the intent of this
provision that Tenant shall look solely to the interest of any such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Center for the payment and discharge of the landlord’s obligations under this
Lease and that such mortgagee, beneficiary, master lessor or other secured party
or successor owner shall have no separate personal liability for any such
obligations.

16.  SECURITY

16.1         Deposit.  Within ten (10) days after the Lease Commencement Date,
Tenant shall deposit with Landlord the sum of Forty-Nine Thousand Five Hundred
and No/100 Dollars ($49,500.00), which sum (the “Security Deposit”) shall be
held by Landlord as security for the faithful performance of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the term hereof.  If Tenant defaults (beyond any applicable cure period) with
respect to any provision of this Lease, including, without limitation, the
provisions relating to the payment of rental and other sums due hereunder,
Landlord shall have the right, but shall not be required, to use, apply or
retain all or any part of the Security Deposit for the payment of rental or any
other amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default.  If any portion of the
Security Deposit is so used or applied, Tenant shall, within thirty (30) days
after written demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease.  Landlord shall not
be required to keep any deposit under this Section separate from Landlord’s
general funds, and Tenant shall not be entitled to interest thereon.  Provided
that no uncured event of default by Tenant then exists under this Lease, the
Security Deposit, or any balance thereof, shall be returned to Tenant

40


--------------------------------------------------------------------------------


or, at Landlord’s option, to the last assignee of Tenant’s interest hereunder
(unless alternative instructions have been presented to Landlord in a writing
signed by both Tenant and such assignee), in no event more than thirty (30) days
after (i) the term of this Lease has expired, (ii) Tenant has vacated the
Property and surrendered possession of the Premises to Landlord, and
(iii) Tenant has obtained any signoffs, releases or other required actions or
documents from any applicable governmental authorities and has completed any
other applicable decommissioning, site closure or other procedures required by
any applicable governmental authorities as a result of or in connection with
Tenant’s prior use and occupancy of the Premises or the cessation of such use
and occupancy, and has delivered written evidence of such compliance to
Landlord.  In the event of termination of Landlord’s interest in this Lease,
Landlord shall transfer all deposits then held by Landlord under this Section to
Landlord’s successor in interest, whereupon Tenant agrees to release Landlord
from all liability for the return of such deposit or the accounting thereof.

17.  MISCELLANEOUS

17.1         Notices.  All notices, consents, waivers and other communications
which this Lease requires or permits either party to give to the other shall be
in writing and shall be deemed given when delivered personally (including
delivery by private same-day or overnight courier or express delivery service)
or by telecopier with mechanical confirmation of transmission, effective upon
personal delivery to or refusal of delivery by the recipient (in the case of
personal delivery by any of the means described above) or upon telecopier
transmission during normal business hours at the recipient’s office (in the case
of telecopier transmission, with any transmission outside of normal business
hours being effective as of the beginning of the first business day commencing
after the time of actual transmission) to the parties at their respective
addresses as follows:

To Tenant:

Omnicell, Inc.

 

 

1201 Charleston Road

 

 

Mountain View, CA 94043

 

 

Attn: General Counsel

 

 

Telecopier: (650) 230-7149

 

 

 

 

with a copy to:

Omnicell, Inc.

 

 

1201 Charleston Road

 

 

Mountain View, CA 94043

 

 

Attn: Facilities Operations Manager

 

 

Telecopier: (650) 251-6266

 

 

 

 

To Landlord:

Britannia Hacienda VIII LLC

 

 

c/o Slough Estates USA Inc.

 

 

444 North Michigan Avenue, Suite 3230

 

 

Chicago, IL 60611

 

 

Attn: Randy Rohner

 

 

Telecopier: (312) 755-0717

 

41


--------------------------------------------------------------------------------


 

with a copy to:

Britannia Management Services, Inc.

 

 

555 Twelfth Street, Suite 1650

 

 

Oakland, CA 94607

 

 

Attn: Magdalena Shushan Acosta

 

 

Telecopier: (510) 763-6262

 

 

 

 

and a copy to:

Folger Levin & Kahn LLP

 

 

Embarcadero Center West

 

 

275 Battery Street, 23rd Floor

 

 

San Francisco, CA 94111

 

 

Attn: Donald E. Kelley, Jr.

 

 

Telecopier: (415) 986-2827

 

or to such other address(es) as may be contained in a notice of address change
given by either party to the other pursuant to this Section, effective no
earlier than fifteen (15) days after delivery of such notice to the receiving
party.  Rental payments and other sums required by this Lease to be paid by
Tenant shall be delivered to Landlord in care of Britannia Management Services,
Inc., 555 Twelfth Street, Suite 1650, Oakland, CA  94607, or at such other
address as Landlord may from time to time specify in writing to Tenant, and
shall be deemed to be paid only upon actual receipt.

17.2         Successors and Assigns.  The obligations of this Lease shall run
with the land, and this Lease shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, except that the
original Landlord named herein and each successive Landlord under this Lease
shall be liable only for obligations accruing during the period of its ownership
of the Center, and any liability for obligations accruing after termination of
such ownership shall terminate as of the date of such termination of ownership
and shall pass to the successor lessor.  Nothing in this Lease shall be
construed to require Tenant to recognize any successor lessor or successor owner
of the Property until Tenant has received actual written notice of the transfer
to the successor lessor or successor owner, and Landlord agrees to use
commercially reasonable efforts to cause such notice to be given to Tenant
concurrently with or as soon as practicable after the applicable transfer.

17.3         No Waiver.  The failure of either party to seek redress for
violation, or to insist upon the strict performance, of any covenant or
condition of this Lease shall not be deemed a waiver of such violation, or
prevent a subsequent act which would originally have constituted a violation
from having all the force and effect of an original violation.

17.4         Severability.  If any provision of this Lease or the application
thereof is held to be invalid or unenforceable, the remainder of this Lease or
the application of such provision to persons or circumstances other than those
as to which it is invalid or unenforceable shall not be affected thereby, and
each of the provisions of this Lease shall be valid and enforceable, unless
enforcement of this Lease as so invalidated would be unreasonable or grossly
inequitable under all the circumstances or would materially frustrate the
purposes of this Lease.

42


--------------------------------------------------------------------------------


17.5         Litigation Between Parties.  In the event of any litigation or
other dispute resolution proceedings between the parties hereto arising out of
or in connection with this Lease, the prevailing party shall be reimbursed for
all reasonable costs, including, but not limited to, reasonable accountants’
fees and attorneys’ fees, incurred in connection with such proceedings
(including, but not limited to, any appellate proceedings relating thereto) or
in connection with the enforcement of any judgment or award rendered in such
proceedings.  “Prevailing party” within the meaning of this Section shall
include, without limitation, a party who dismisses an action for recovery
hereunder in exchange for payment of the sums allegedly due, performance of
covenants allegedly breached or consideration substantially equal to the relief
sought in the action.

17.6         Surrender.  A voluntary or other surrender of this Lease by Tenant,
or a mutual termination thereof between Landlord and Tenant, shall not result in
a merger but shall, at the option of Landlord, operate either as an assignment
to Landlord of any and all existing subleases and subtenancies, or a termination
of all or any existing subleases and subtenancies.  This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.

17.7         Interpretation.  The provisions of this Lease shall be construed as
a whole, according to their common meaning, and not strictly for or against
Landlord or Tenant.  The captions preceding the text of each Section and
subsection hereof are included only for convenience of reference and shall be
disregarded in the construction or interpretation of this Lease.

17.8         Entire Agreement.  This written Lease, together with the exhibits
hereto, contains all the representations and the entire understanding between
the parties hereto with respect to the subject matter hereof.  Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto.  This Lease may be modified only by an agreement in writing
signed by each of the parties.

17.9         Governing Law.  This Lease and all exhibits hereto shall be
construed and interpreted in accordance with and be governed by all the
provisions of the laws of the State of California.

17.10       No Partnership.  The relationship between Landlord and Tenant is
solely that of a lessor and lessee.  Nothing contained in this Lease shall be
construed as creating any type or manner of partnership, joint venture or joint
enterprise with or between Landlord and Tenant.

17.11       Financial Information.  Subject to the provisions set forth below in
this Section for periods when Tenant is a company with publicly-traded
securities, (a) from time to time Tenant shall promptly provide directly to
prospective lenders and purchasers of the Center designated by Landlord such
financial information pertaining to the financial status of Tenant as Landlord
may reasonably request; provided, Tenant shall be permitted to provide such
financial information in a manner which Tenant deems reasonably necessary to
protect the confidentiality of such information, and (b) in addition, from time
to time, Tenant shall provide Landlord with such financial information
pertaining to the financial status of Tenant as Landlord may reasonably
request.  Landlord agrees that all financial information supplied to Landlord by

43


--------------------------------------------------------------------------------


Tenant (other than information which is already publicly available by virtue of
being contained in Tenant’s periodic filings with the Securities and Exchange
Commission or otherwise) shall be treated as confidential material, and shall
not be disseminated to any party or entity (including any entity affiliated with
Landlord) without Tenant’s prior written consent, except that Landlord shall be
entitled to provide such information, subject to reasonable precautions to
protect the confidential nature thereof, (i) to Landlord’s partners and
professional advisors, solely to use in connection with Landlord’s execution and
enforcement of this Lease, and (ii) to prospective lenders and/or purchasers of
the Center, solely for use in connection with their bona fide consideration of a
proposed financing or purchase of the Center, provided that such prospective
lenders and/or purchasers are not then engaged in businesses directly
competitive with the business then being conducted by Tenant.  For purposes of
this Section, without limiting the generality of the obligations provided
herein, it shall be deemed reasonable for Landlord to request copies of Tenant’s
most recent audited annual financial statements, or, if audited statements have
not been prepared, unaudited financial statements for Tenant’s most recent
fiscal year, accompanied by a certificate of Tenant’s chief financial officer
that such financial statements fairly present Tenant’s financial condition as of
the date(s) indicated.  Notwithstanding any other provisions of this
Section 17.11, during any period in which Tenant has outstanding a class of
publicly traded securities and is filing with the Securities and Exchange
Commission, on a regular basis, Forms 10Q and 10K and any other periodic filings
required under the Securities Exchange Act of 1934, as amended, Landlord agrees
to rely upon its ability to download from Tenant’s web site or from other
publicly available sources copies of Tenant’s filings with the Securities and
Exchange Commission, and Tenant shall not be required to furnish any other
financial information to Landlord under this Section 17.11 during such period.

In the case of any period during which Tenant is not a company with a class of
publicly-traded securities outstanding, Landlord and Tenant recognize the need
of Tenant to maintain the confidentiality of information regarding its financial
status and the need of Landlord to be informed of, and to provide to prospective
lenders and purchasers of the Center financial information pertaining to,
Tenant’s financial status.  Landlord and Tenant agree to cooperate with each
other in achieving these needs within the context of the obligations set forth
in this Section.

17.12       Costs.  If Tenant requests the consent of Landlord under any
provision of this Lease for any act that Tenant proposes to do hereunder,
including, without limitation, assignment or subletting of the Premises, Tenant
shall, as a condition to doing any such act and the receipt of such consent,
reimburse Landlord promptly for any and all reasonable costs and expenses
incurred by Landlord in connection therewith, including, without limitation,
reasonable attorneys’ fees.

17.13       Time.  Time is of the essence of this Lease, and of every term and
condition hereof.

17.14       Rules and Regulations.  Tenant shall observe, comply with and obey,
and shall cause its employees, agents and, to the best of Tenant’s ability,
invitees to observe, comply with and obey such reasonable rules and regulations
for the safety, care, cleanliness, order and use of the Building and the Center
as Landlord may promulgate and deliver to Tenant in writing from time to time.

44


--------------------------------------------------------------------------------


17.15       Brokers.  Landlord agrees to pay a brokerage commission in
connection with the consummation of this Lease (a) to Landlord’s broker, CB
Richard Ellis, Inc., and (b) to Tenant’s broker, Cornish & Carey Commercial,
each in accordance with a separate written agreement.  Each party represents and
warrants that no other broker participated in the consummation of this Lease and
agrees to indemnify, defend and hold the other party harmless against any
liability, cost or expense, including, without limitation, reasonable attorneys’
fees, arising out of any claims for brokerage commissions or other similar
compensation in connection with any conversations, prior negotiations or other
dealings by the indemnifying party with any other broker.

17.16       Memorandum of Lease.  At any time during the term of this Lease,
either party, at its sole expense and with the prior written consent of the
other party (which consent shall not be unreasonably withheld, conditioned or
delayed), shall be entitled to record a memorandum of this Lease and, if either
party so requests, both parties agree to cooperate in the preparation,
execution, acknowledgment and recordation of such document in reasonable form. 
If such a memorandum of lease is recorded, then upon expiration or termination
of this Lease, Tenant agrees promptly to execute, acknowledge and deliver to
Landlord, upon written request by Landlord, a Termination of Memorandum of Lease
in such form as Landlord may reasonably request, for the purpose of terminating
any continuing effect of the previously recorded memorandum of lease as a cloud
upon title to the Property.

17.17       Organizational Authority.  Each party to this Lease represents and
warrants that the person signing this Lease on behalf of such respective party
is fully authorized to do so and, by so doing, to bind such party.

17.18       Execution and Delivery.  Submission of this Lease for examination or
signature by Tenant does not constitute an agreement or reservation of or option
for lease of the Premises.  This instrument shall not be effective or binding
upon either party, as a lease or otherwise, until executed and delivered by both
Landlord and Tenant.  This Lease may be executed in one or more counterparts and
by separate parties on separate counterparts, but each such counterpart shall
constitute an original and all such counterparts together shall constitute one
and the same instrument.

17.19       Survival.  Without limiting survival provisions which would
otherwise be implied or construed under applicable law, the provisions of
Sections 2.5, 5.4, 7.2, 7.3, 7.4, 8.2, 9.6, 10.6, 16.1(a), 17.5 and 17.16 hereof
shall survive the termination of this Lease with respect to matters occurring
prior to the expiration of this Lease; provided, however, that nothing in this
Section is intended, or shall be construed, to extend any applicable statute of
limitations with respect to the matters covered by the foregoing survival
provision or by the surviving provisions described therein.

45


--------------------------------------------------------------------------------


17.20       Parking.  Landlord agrees that the Common Areas, taken as a whole,
shall include parking in amounts sufficient to satisfy the minimum parking
requirements of the City of Mountain View applicable to the Center from time to
time; that Tenant shall have the non-exclusive and non-reserved use of not fewer
than approximately 3.0 automobile parking stalls per 1,000 rentable square feet
of space in the Premises; and that there shall be no additional cost or charge
to Tenant for the nonexclusive use of such parking by Tenant and its employees
and invitees.

[signature page follows]

46


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above.

 “Landlord”

 

 

“Tenant”

 

 

 

 

BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company

 

OMNICELL, INC., a Delaware
corporation

 

 

 

By:

Slough Estates USA Inc., a

 

 

 

 

Delaware corporation, Its

 

By:

/s/ Robin G. Seim

 

Operations Manager and Member

 

 

 

 

 

 

Name:

Robin G. Seim

 

 

 

 

 

 

 

 

Title:

CFO

By:

/s/ Jonathan M. Bergschneider

 

 

 

 

 

Jonathan M. Bergschneider

 

 

 

 

Senior Vice President

 

By:

/s/ Randall A. Lipps

 

 

 

 

 

 

 

 

Name:

Randall A. LIpps

 

 

 

 

 

 

 

 

Title:

CEO

 

47


--------------------------------------------------------------------------------


EXHIBITS

EXHIBIT A-1                        Site Plan (The Center)

EXHIBIT A-2                        Building Plan

EXHIBIT B                            Workletter

EXHIBIT C                            Form of Acknowledgment of Rent Commencement
Date

48


--------------------------------------------------------------------------------


EXHIBIT A-1

SITE PLAN (THE CENTER)

[See attached one (1) page.]

EXHIBIT A-1 TO LEASE


--------------------------------------------------------------------------------


[g188201kc11i001.jpg]

Shoreline Technology Park, Mountain View,
CA                                                                                                           
EXHIBIT A-1


--------------------------------------------------------------------------------


EXHIBIT A-2

BUILDING PLAN

[See attached two (2) pages.]

EXHIBIT A-2 TO LEASE


--------------------------------------------------------------------------------


[g188201kc13i001.jpg]

 

EXHIBIT A-2

 

Shoreline Technology Park, Mountain View, CA.

 

1


--------------------------------------------------------------------------------


 

[g188201kc13i002.jpg]

2


--------------------------------------------------------------------------------


EXHIBIT B

WORKLETTER

This Workletter (“Workletter”) constitutes part of the Lease dated as of
June 29, 2007 (the “Lease”) between BRITANNIA HACIENDA VIII LLC, a Delaware
limited liability company (“Landlord”), and OMNICELL, INC., a Delaware
corporation (“Tenant”).  The terms of this Workletter are incorporated in the
Lease for all purposes.

NOTE:  The provisions of this Workletter are intended to apply only to Tenant
Improvements constructed by Tenant in the Premises.  The work that Landlord is
required to perform under Section 2.3 of the Lease (such work being defined in
the Lease as “Landlord’s Work”) shall be governed solely by such Section 2.3 and
any other applicable provisions of the main Lease, and not by this Workletter. 
In the event of any conflict between Tenant’s obligations under this Workletter
and the provisions of the Lease, the provisions of the Lease shall govern.


1.                                       DEFINED TERMS.  AS USED IN THIS
WORKLETTER, THE FOLLOWING CAPITALIZED TERMS HAVE THE FOLLOWING MEANINGS:


(A)                                  APPROVED PLANS:  PLANS AND SPECIFICATIONS
PREPARED BY THE ARCHITECT FOR THE TENANT IMPROVEMENTS AND APPROVED BY LANDLORD
IN ACCORDANCE WITH PARAGRAPH 2 OF THIS WORKLETTER, SUBJECT TO FURTHER
MODIFICATION FROM TIME TO TIME TO THE EXTENT PROVIDED IN AND IN ACCORDANCE WITH
SUCH PARAGRAPH 2.


(B)                                 ARCHITECT:  THE ARCHITECT FOR THE TENANT
IMPROVEMENTS SHALL BE SELECTED BY TENANT WITH THE WRITTEN APPROVAL OF LANDLORD,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


(C)                                  COST OF IMPROVEMENT:  SEE DEFINITION IN
PARAGRAPH 2(B) HEREOF.


(D)                                 FINAL WORKING DRAWINGS:  SEE DEFINITION IN
PARAGRAPH 2(A) HEREOF.


(E)                                  GENERAL CONTRACTOR:  THE GENERAL CONTRACTOR
FOR THE TENANT IMPROVEMENTS SHALL BE SELECTED BY TENANT WITH THE WRITTEN
APPROVAL OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, AS CONTEMPLATED IN PARAGRAPH 4(A) HEREOF.


(F)                                    PROJECT MANAGER.  BRITANNIA MANAGEMENT
SERVICES, INC. (CONTACT PERSON:  ANN NELSON), OR ANY OTHER PROJECT MANAGER
DESIGNATED BY LANDLORD IN ITS SOLE DISCRETION FROM TIME TO TIME BY WRITTEN
NOTICE TO TENANT TO ACT IN AN OVERSIGHT AND COORDINATING CAPACITY ON BEHALF OF
LANDLORD, AS CONTEMPLATED IN PARAGRAPH 2(D) BELOW, IN CONNECTION WITH THE DESIGN
AND/OR CONSTRUCTION OF LANDLORD’S WORK AND THE TENANT IMPROVEMENTS.


(G)                                 TENANT IMPROVEMENTS:  THE IMPROVEMENTS TO OR
WITHIN THE PREMISES AS SHOWN ON THE APPROVED PLANS FROM TIME TO TIME AND TO BE
CONSTRUCTED BY TENANT PURSUANT TO THE LEASE AND THIS WORKLETTER, SUBJECT TO THE
PROCEDURES SET FORTH IN THIS WORKLETTER FOR PREPARATION AND APPROVAL OF SUCH
APPROVED PLANS AND SUBJECT TO RECEIPT OF ALL NECESSARY PERMITS AND GOVERNMENTAL
APPROVALS.

B-1


--------------------------------------------------------------------------------



(H)                                 CAPITALIZED TERMS NOT OTHERWISE DEFINED IN
THIS WORKLETTER SHALL HAVE THE DEFINITIONS SET FORTH IN THE LEASE.


2.                                       PLANS, COST OF IMPROVEMENTS AND
CONSTRUCTION.  LANDLORD AND TENANT SHALL COMPLY WITH THE PROCEDURES SET FORTH IN
THIS PARAGRAPH 2 IN PREPARING, DELIVERING AND APPROVING MATTERS RELATING TO THE
TENANT IMPROVEMENTS.


(A)                                  APPROVED PLANS AND WORKING DRAWINGS FOR
TENANT’S WORK.  TENANT SHALL PROMPTLY AND DILIGENTLY CAUSE TO BE PREPARED AND
DELIVERED TO LANDLORD FOR APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED BY LANDLORD) A SPACE PLAN AND OUTLINE
SPECIFICATIONS FOR THE TENANT IMPROVEMENTS THAT TENANT WISHES TO CONSTRUCT IN
THE PREMISES (THE “SCHEMATIC PLANS”).  FOLLOWING MUTUAL APPROVAL OF THE
SCHEMATIC PLANS, TENANT SHALL THEN PROMPTLY AND DILIGENTLY CAUSE TO BE PREPARED
AND DELIVERED TO LANDLORD FOR APPROVAL (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED BY LANDLORD) FINAL WORKING DRAWINGS AND
SPECIFICATIONS FOR THE TENANT IMPROVEMENTS, INCLUDING ANY APPLICABLE LIFE
SAFETY, MECHANICAL AND ELECTRICAL WORKING DRAWINGS AND FINAL ARCHITECTURAL
DRAWINGS (COLLECTIVELY, THE “FINAL WORKING DRAWINGS”).  THE FINAL WORKING
DRAWINGS SHALL SUBSTANTIALLY CONFORM TO THE APPROVED SCHEMATIC PLANS.  WITHIN
TEN (10) DAYS AFTER RECEIPT OF THE FINAL WORKING DRAWINGS FROM TENANT, LANDLORD
SHALL EITHER APPROVE THE FINAL WORKING DRAWINGS OR SET FORTH IN WRITING WITH
PARTICULARITY ANY CHANGES NECESSARY TO BRING THE FINAL WORKING DRAWINGS INTO
SUBSTANTIAL CONFORMITY WITH THE APPROVED SCHEMATIC PLANS OR INTO A FORM WHICH
WILL BE ACCEPTABLE TO LANDLORD.  UPON APPROVAL OF THE FINAL WORKING DRAWINGS BY
LANDLORD AND TENANT, THE FINAL WORKING DRAWINGS SHALL CONSTITUTE THE “APPROVED
PLANS,” SUPERSEDING (TO THE EXTENT OF ANY INCONSISTENCIES) ANY INCONSISTENT
FEATURES OF THE PREVIOUSLY APPROVED SCHEMATIC PLANS.  AFTER APPROVED PLANS ARE
AVAILABLE, TENANT MAY SUBMIT THE SAME TO THE APPROPRIATE GOVERNMENTAL
AUTHORITIES FOR ALL APPLICABLE BUILDING PERMITS.  TENANT AGREES THAT NEITHER
LANDLORD NOR LANDLORD’S CONSULTANTS SHALL BE RESPONSIBLE FOR OBTAINING ANY
BUILDING PERMIT OR CERTIFICATE OF OCCUPANCY FOR THE PREMISES AND THAT OBTAINING
THE SAME SHALL BE TENANT’S RESPONSIBILITY; PROVIDED, HOWEVER, THAT LANDLORD
SHALL COOPERATE WITH TENANT IN EXECUTING PERMIT APPLICATIONS AND PERFORMING
OTHER MINISTERIAL ACTS REASONABLY NECESSARY TO ENABLE TENANT TO OBTAIN ANY SUCH
PERMIT OR CERTIFICATE OF OCCUPANCY AND, IF APPLICABLE, SHALL SUBMIT PLANS AND
COMPLETE ALL OF LANDLORD’S WORK UNDER SECTION 2.3 OF THE LEASE WITH REASONABLE
DILIGENCE AS REASONABLY REQUIRED TO ALLOW TENANT TO OBTAIN A PERMIT OR
CERTIFICATE OF OCCUPANCY.  PRIOR TO COMMENCING CONSTRUCTION OF THE TENANT
IMPROVEMENTS, TENANT SHALL PROVIDE LANDLORD WITH A COPY OF ALL REQUIRED PERMITS.


(B)                                 COST OF IMPROVEMENTS.  “COST OF IMPROVEMENT”
SHALL MEAN, WITH RESPECT TO ANY ITEM OR COMPONENT FOR WHICH A COST MUST BE
DETERMINED IN ORDER TO ALLOCATE SUCH COST, OR AN INCREASE IN SUCH COST, TO
LANDLORD AND/OR TENANT PURSUANT TO THIS WORKLETTER, THE SUM OF THE FOLLOWING
(UNLESS OTHERWISE AGREED IN WRITING BY LANDLORD AND TENANT WITH RESPECT TO ANY
SPECIFIC ITEM OR COMPONENT OR ANY CATEGORY OF ITEMS OR COMPONENTS):  (I) ALL
SUMS PAID TO CONTRACTORS OR SUBCONTRACTORS FOR LABOR AND MATERIALS FURNISHED IN
CONNECTION WITH CONSTRUCTION OF SUCH ITEM OR COMPONENT; (II) ALL COSTS,
EXPENSES, PAYMENTS, FEES AND CHARGES (OTHER THAN PENALTIES) PAID OR INCURRED TO
OR AT THE DIRECTION OF ANY CITY, COUNTY OR OTHER GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY OR AGENCY WHICH ARE REQUIRED TO BE PAID IN ORDER TO
OBTAIN ALL NECESSARY GOVERNMENTAL PERMITS, LICENSES, INSPECTIONS AND APPROVALS
RELATING TO CONSTRUCTION OF SUCH ITEM OR COMPONENT; (III) ENGINEERING AND
ARCHITECTURAL FEES FOR SERVICES RENDERED IN

B-2


--------------------------------------------------------------------------------



CONNECTION WITH THE DESIGN AND CONSTRUCTION OF SUCH ITEM OR COMPONENT
(INCLUDING, BUT NOT LIMITED TO, THE ARCHITECT FOR SUCH ITEM OR COMPONENT AND AN
ELECTRICAL ENGINEER, MECHANICAL ENGINEER AND CIVIL ENGINEER, IF APPLICABLE);
(IV) SALES AND USE TAXES; (V) TESTING AND INSPECTION COSTS; (VI) THE COST OF
POWER, WATER AND OTHER UTILITY FACILITIES AND THE COST OF COLLECTION AND REMOVAL
OF DEBRIS REQUIRED IN CONNECTION WITH CONSTRUCTION OF SUCH ITEM OR COMPONENT;
AND (VII) ALL OTHER “HARD” AND “SOFT” COSTS INCURRED IN THE CONSTRUCTION OF SUCH
ITEM OR COMPONENT IN ACCORDANCE WITH THE APPROVED PLANS AND THIS WORKLETTER.


(C)                                  CHANGES.  IF TENANT AT ANY TIME DESIRES TO
MAKE ANY SUBSTANTIAL CHANGES, ALTERATIONS OR ADDITIONS TO THE APPROVED PLANS,
SUCH CHANGES, ALTERATIONS OR ADDITIONS SHALL BE SUBJECT TO APPROVAL BY LANDLORD
IN THE SAME MANNER AS THE ORIGINAL APPROVED PLANS AS PROVIDED ABOVE.  FOR
PURPOSES OF THIS PARAGRAPH, A “SUBSTANTIAL” CHANGE, ALTERATION OR ADDITION SHALL
MEAN ONE WHICH AFFECTS THE BUILDING SHELL (INCLUDING, BUT NOT LIMITED TO,
STRUCTURAL ELEMENTS, ROOF AND EXTERIOR WALLS AND WINDOWS), BUILDING SYSTEMS,
COMMON AREAS OF THE BUILDING, OR PREMISES LEASED TO OTHER TENANTS WITHIN THE
BUILDING, OR WHICH HAS A COST IMPACT IN EXCESS OF $25,000.


(D)                                 PROJECT MANAGEMENT.  UNLESS AND UNTIL
REVOKED BY LANDLORD BY WRITTEN NOTICE DELIVERED TO TENANT, LANDLORD HEREBY
(I) DELEGATES TO PROJECT MANAGER THE AUTHORITY TO EXERCISE ALL APPROVAL RIGHTS
AND OTHER RIGHTS AND POWERS OF LANDLORD UNDER THIS WORKLETTER WITH RESPECT TO
THE DESIGN AND CONSTRUCTION OF THE TENANT IMPROVEMENTS, AND (II) REQUESTS THAT
TENANT WORK WITH PROJECT MANAGER WITH RESPECT TO ANY AND ALL LOGISTICAL OR OTHER
COORDINATION MATTERS ARISING IN THE COURSE OF CONSTRUCTION OF THE TENANT
IMPROVEMENTS, IN WHICH REGARD PROJECT MANAGER’S ROLE ON BEHALF OF LANDLORD MAY
INCLUDE (BUT NEED NOT BE LIMITED TO) REVIEWING AND PROCESSING TENANT’S REQUESTS
FOR DISBURSEMENT OF THE TENANT IMPROVEMENT ALLOWANCE, MONITORING TENANT’S AND
LANDLORD’S COMPLIANCE WITH THEIR RESPECTIVE OBLIGATIONS UNDER THIS WORKLETTER
AND UNDER THE LEASE IN CONNECTION WITH THE DESIGN AND CONSTRUCTION OF THE TENANT
IMPROVEMENTS, AND FACILITATING AND ASSISTING IN COORDINATION BETWEEN TEAMS
PERFORMING LANDLORD’S WORK AND TEAMS CONSTRUCTING THE TENANT IMPROVEMENTS, TO
THE EXTENT ANY SUCH CONSTRUCTION ACTIVITY IS OCCURRING CONCURRENTLY.  TENANT
ACKNOWLEDGES THE FOREGOING DELEGATION AND REQUEST, AND AGREES TO COOPERATE
REASONABLY WITH PROJECT MANAGER AS LANDLORD’S REPRESENTATIVE PURSUANT TO SUCH
DELEGATION AND REQUEST.  AS BETWEEN LANDLORD AND TENANT, HOWEVER, LANDLORD SHALL
BE BOUND BY AND BE FULLY RESPONSIBLE FOR ALL ACTS AND OMISSIONS OF PROJECT
MANAGER AND FOR THE PERFORMANCE OF ALL OF LANDLORD’S OBLIGATIONS UNDER THE LEASE
AND THIS WORKLETTER, NOTWITHSTANDING SUCH DELEGATION OF AUTHORITY TO PROJECT
MANAGER.  NOTWITHSTANDING THE PRECEDING SENTENCE, NEITHER LANDLORD’S DELEGATION
OF AUTHORITY TO PROJECT MANAGER NOR PROJECT MANAGER’S PERFORMANCE OF THE
FUNCTIONS AND RESPONSIBILITIES CONTEMPLATED IN THIS PARAGRAPH SHALL CAUSE
LANDLORD OR PROJECT MANAGER TO INCUR ANY OBLIGATIONS OR RESPONSIBILITIES FOR THE
DESIGN, CONSTRUCTION OR DELIVERY OF THE TENANT IMPROVEMENTS, EXCEPT TO THE
EXTENT OF THE SPECIFIC OBLIGATIONS AND RESPONSIBILITIES EXPRESSLY SET FORTH IN
THE LEASE AND IN THIS WORKLETTER.  ALL FEES AND CHARGES OF PROJECT MANAGER FOR
ITS SERVICES RENDERED TO OR ON BEHALF OF LANDLORD IN CONNECTION WITH THE TENANT
IMPROVEMENTS AND LANDLORD’S WORK SHALL BE AT LANDLORD’S SOLE EXPENSE, AND SHALL
NOT BE CHARGEABLE TO TENANT OR TO THE TENANT IMPROVEMENT ALLOWANCE.


3.                                       PAYMENT OF COSTS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS WORKLETTER, IN THE LEASE OR BY MUTUAL WRITTEN
AGREEMENT OF LANDLORD AND TENANT, THE COST OF CONSTRUCTION OF THE TENANT
IMPROVEMENTS SHALL BE PAID OR REIMBURSED BY LANDLORD UP TO A MAXIMUM
CONTRIBUTION BY LANDLORD EQUAL TO THIRTY-FIVE DOLLARS ($35.00) PER SQUARE FOOT,
EQUIVALENT TO AN AGGREGATE

B-3


--------------------------------------------------------------------------------



ALLOWANCE OF UP TO SIX HUNDRED FORTY-ONE THOUSAND SIX HUNDRED FIFTY-FIVE AND
NO/100 DOLLARS ($641,655.00), TOWARD THE COST OF IMPROVEMENTS FOR SUCH TENANT
IMPROVEMENTS (THE “TENANT IMPROVEMENT ALLOWANCE”), LESS ANY REDUCTION IN OR
CHARGE AGAINST SUCH SUMS PURSUANT TO ANY APPLICABLE PROVISIONS OF THE LEASE OR
OF THIS WORKLETTER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS WORKLETTER
OR IN THE LEASE, TENANT SHALL BE RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, FOR
PAYMENT OF THE ENTIRE COST OF IMPROVEMENTS OF THE TENANT IMPROVEMENTS IN THE
PREMISES IN EXCESS OF THE TENANT IMPROVEMENT ALLOWANCE OR SUCH PORTION THEREOF
AS TENANT ELECTS TO USE (IF ANY SUCH EXCESS OCCURS), INCLUDING (BUT NOT LIMITED
TO) ANY COSTS OR COST INCREASES INCURRED AS A RESULT OF UNAVOIDABLE DELAYS,
GOVERNMENTAL REQUIREMENTS OR UNANTICIPATED CONDITIONS, BUT TENANT SHALL BE
ENTITLED TO UTILIZE THE ENTIRE TENANT IMPROVEMENT ALLOWANCE (OR SO MUCH THEREOF
AS TENANT ELECTS TO USE) FOR THE TENANT IMPROVEMENTS PRIOR TO BEING REQUIRED TO
EXPEND ANY OF TENANT’S OWN FUNDS ON AN UNREIMBURSED BASIS FOR THE TENANT
IMPROVEMENTS (EXCEPT TO THE EXTENT ANY COSTS ARE INCURRED WHICH ARE NOT ELIGIBLE
FOR PAYMENT OR REIMBURSEMENT OUT OF THE TENANT IMPROVEMENT ALLOWANCE UNDER THE
EXPRESS PROVISIONS GOVERNING THE TENANT IMPROVEMENT ALLOWANCE, INCLUDING,
WITHOUT LIMITATION, THE EXPRESS RESTRICTIONS SET FORTH BELOW IN THIS
PARAGRAPH).  THE FUNDING OF THE TENANT IMPROVEMENT ALLOWANCE (OR SO MUCH THEREOF
AS TENANT ELECTS TO USE) SHALL BE MADE ON A MONTHLY BASIS OR AT OTHER CONVENIENT
INTERVALS MUTUALLY APPROVED BY LANDLORD AND TENANT, AND IN ALL OTHER RESPECTS
SHALL BE BASED ON SUCH COMMERCIALLY REASONABLE DISBURSEMENT CONDITIONS AND
PROCEDURES AS LANDLORD, PROJECT MANAGER AND LANDLORD’S LENDER (IF ANY) MAY
REASONABLY PRESCRIBE (WHICH CONDITIONS MAY INCLUDE, WITHOUT LIMITATION, DELIVERY
OF INVOICES, ARCHITECT’S CERTIFICATIONS AND/OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO LANDLORD OR PROJECT MANAGER THAT EXPENSES HAVE BEEN INCURRED FOR
THE DESIGN AND CONSTRUCTION OF ALTERATIONS AND IMPROVEMENTS FOR WHICH THE TENANT
IMPROVEMENT ALLOWANCE IS ELIGIBLE TO BE EXPENDED OR APPLIED, AND DELIVERY OF
CONDITIONAL OR UNCONDITIONAL LIEN RELEASES FROM ALL PARTIES PERFORMING THE
APPLICABLE WORK).  ALL ALLOWABLE REIMBURSEMENTS SHALL BE PAID TO TENANT NO LATER
THAN SIXTY (60) DAYS AFTER LANDLORD’S RECEIPT OF ALL REQUIRED DOCUMENTATION AS
DESCRIBED ABOVE.  NOTWITHSTANDING THE FOREGOING PROVISIONS, (I) UNDER NO
CIRCUMSTANCES SHALL THE TENANT IMPROVEMENT ALLOWANCE OR ANY PORTION THEREOF BE
USED OR USEABLE FOR ANY MOVING OR RELOCATION EXPENSES OF TENANT, OR FOR ANY COST
OF IMPROVEMENT (OR ANY OTHER COST OR EXPENSE) ASSOCIATED WITH ANY MOVEABLE
FURNITURE, TRADE FIXTURES, PERSONAL PROPERTY OR ANY OTHER ITEM OR ELEMENT WHICH,
UNDER THE APPLICABLE PROVISIONS OF THE LEASE, WILL NOT BECOME LANDLORD’S
PROPERTY AND REMAIN WITH THE BUILDING UPON EXPIRATION OR TERMINATION OF THE
LEASE (THE TENANT IMPROVEMENT ALLOWANCE MAY, HOWEVER, BE APPLIED TOWARD ALL
COSTS OF HIRING A LICENSED ARCHITECT FOR THE DESIGN OF ALL TENANT IMPROVEMENTS
TO BE CONSTRUCTED BY TENANT PURSUANT TO THIS WORKLETTER AND FOR THE COST OF ALL
PERMITS AND INSPECTIONS REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION
WITH THE CONSTRUCTION OF SUCH TENANT IMPROVEMENTS), AND (II) ANY PORTION OF THE
TENANT IMPROVEMENT ALLOWANCE WHICH HAS NOT BEEN CLAIMED OR DRAWN BY TENANT AS OF
FEBRUARY 28, 2009 SHALL EXPIRE AND SHALL NO LONGER BE AVAILABLE TO TENANT
THEREAFTER.  THE TENANT IMPROVEMENT ALLOWANCE IS PROVIDED AS PART OF THE BASIC
CONSIDERATION TO TENANT UNDER THE LEASE AND WILL NOT RESULT IN ANY RENTAL
ADJUSTMENT OR ADDITIONAL RENT BEYOND THE RENTAL AMOUNTS EXPRESSLY PROVIDED IN
SECTION 3.1 OF THE LEASE.


4.                                       TENANT’S WORK.  TENANT SHALL CONSTRUCT
AND INSTALL THE TENANT IMPROVEMENTS IN THE PREMISES SUBSTANTIALLY IN ACCORDANCE
WITH THE APPROVED PLANS.  TENANT’S CONSTRUCTION OF THE TENANT IMPROVEMENTS SHALL
BE PERFORMED IN ACCORDANCE WITH, AND SHALL IN ALL RESPECTS BE SUBJECT TO, THE
TERMS AND CONDITIONS OF THE LEASE (TO THE EXTENT NOT INCONSISTENT WITH THIS
WORKLETTER), AND SHALL ALSO BE SUBJECT TO THE FOLLOWING CONDITIONS:

B-4


--------------------------------------------------------------------------------



(A)                                  CONTRACTOR REQUIREMENTS.  THE GENERAL
CONTRACTOR ENGAGED BY TENANT FOR CONSTRUCTION OF THE TENANT IMPROVEMENTS, AND
ANY SUBCONTRACTORS, SHALL BE DULY LICENSED IN CALIFORNIA AND SHALL BE SUBJECT TO
LANDLORD’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  TENANT SHALL ENGAGE ONLY UNION CONTRACTORS
FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS AND FOR THE INSTALLATION OF
TENANT’S FIXTURES AND EQUIPMENT IN THE BUILDING, AND SHALL REQUIRE ALL SUCH
CONTRACTORS ENGAGED BY TENANT, AND ALL OF THEIR SUBCONTRACTORS, TO USE ONLY
UNION LABOR ON OR IN CONNECTION WITH SUCH WORK, EXCEPT TO THE EXTENT LANDLORD
DETERMINES, IN ITS REASONABLE DISCRETION, THAT THE USE OF NON-UNION LABOR WOULD
NOT CREATE A MATERIAL RISK OF LABOR DISPUTES, PICKETING OR WORK INTERRUPTIONS AT
THE CENTER, IN WHICH EVENT LANDLORD SHALL, TO THAT EXTENT, WAIVE SUCH UNION
LABOR REQUIREMENT AT TENANT’S REQUEST.


(B)                                 COSTS AND EXPENSES OF TENANT IMPROVEMENTS. 
SUBJECT TO LANDLORD’S PAYMENT OR REIMBURSEMENT OBLIGATIONS UNDER PARAGRAPH 3
HEREOF WITH RESPECT TO LANDLORD’S SHARE OF THE COST OF IMPROVEMENTS FOR THE
TENANT IMPROVEMENTS, TENANT SHALL PROMPTLY PAY ALL COSTS AND EXPENSES ARISING
OUT OF THE DESIGN AND CONSTRUCTION OF THE TENANT IMPROVEMENTS (INCLUDING THE
COSTS OF PERMITS) AND SHALL FURNISH LANDLORD WITH EVIDENCE OF PAYMENT ON
REQUEST.  TENANT SHALL PROVIDE LANDLORD WITH TEN (10) DAYS PRIOR WRITTEN NOTICE
BEFORE COMMENCING ANY CONSTRUCTION ACTIVITIES ON THE PROPERTY.  UPON COMPLETION
OF CONSTRUCTION OF THE TENANT IMPROVEMENTS, TENANT SHALL DELIVER TO LANDLORD A
RELEASE AND UNCONDITIONAL LIEN WAIVER EXECUTED BY EACH CONTRACTOR, SUBCONTRACTOR
AND MATERIALMAN INVOLVED IN THE DESIGN OR CONSTRUCTION OF THE TENANT
IMPROVEMENTS.


(C)                                  TENANT’S INDEMNIFICATION.  TENANT SHALL
INDEMNIFY, DEFEND (WITH COUNSEL REASONABLY SATISFACTORY TO LANDLORD) AND HOLD
LANDLORD HARMLESS FROM ALL SUITS, CLAIMS, ACTIONS, LOSSES, COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR WORKERS’ COMPENSATION,  ATTORNEYS’
FEES AND COSTS) BASED ON PERSONAL INJURY OR PROPERTY DAMAGE OR CONTRACT CLAIMS
(INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR BREACH OF WARRANTY) ARISING FROM THE
DESIGN AND CONSTRUCTION OF THE TENANT IMPROVEMENTS FROM ANY CAUSE WHATSOEVER
OTHER THAN NEGLIGENCE OR WILLFUL MISCONDUCT OR OMISSION BY LANDLORD OR ITS
AGENTS, EMPLOYEES OR CONTRACTORS.  TENANT SHALL REPAIR OR REPLACE (OR, AT
LANDLORD’S ELECTION, REIMBURSE LANDLORD FOR THE COST OF REPAIRING OR REPLACING)
ANY PORTION OF THE BUILDINGS OR OTHER EXISTING IMPROVEMENTS ON THE PROPERTY
AND/OR ANY OF LANDLORD’S REAL OR PERSONAL PROPERTY OR EQUIPMENT THAT IS DAMAGED,
LOST OR DESTROYED IN THE COURSE OF OR IN CONNECTION WITH THE CONSTRUCTION OF THE
TENANT IMPROVEMENTS, EXCEPT TO THE EXTENT (I) ANY SUCH DAMAGE, LOSS OR
DESTRUCTION IS CAUSED BY NEGLIGENCE OR WILLFUL MISCONDUCT OR OMISSION BY
LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS, OR (II) ANY DEMOLITION OR
REMOVAL OF EXISTING IMPROVEMENTS IS EXPLICITLY CONTEMPLATED IN THE APPROVED
PLANS AS APPROVED BY LANDLORD.


(D)                                 INSURANCE.  WITH RESPECT TO THE CONSTRUCTION
OF THE TENANT IMPROVEMENTS, TENANT’S CONTRACTORS SHALL OBTAIN AND PROVIDE TO
LANDLORD CERTIFICATES EVIDENCING WORKERS’ COMPENSATION, EMPLOYER’S LIABILITY,
PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE IN AMOUNTS AND FORMS AND WITH
COMPANIES REASONABLY SATISFACTORY TO LANDLORD, AND TENANT SHALL PROVIDE TO
LANDLORD CERTIFICATES EVIDENCING TENANT’S COMPLIANCE WITH THE INSURANCE
REQUIREMENTS OF ARTICLE 10 OF THE LEASE (EXCEPT TO THE EXTENT ANY SUCH
REQUIREMENTS, BY THEIR NATURE OR TERMS, ARE CLEARLY RELEVANT ONLY AFTER TENANT’S
COMMENCEMENT OF BUSINESS OPERATIONS ON THE PREMISES).  IN ADDITION, TO THE
EXTENT LANDLORD OR PROJECT MANAGER ADVISES TENANT OF ANY SPECIFIC INSURANCE

B-5


--------------------------------------------------------------------------------



REQUIREMENTS THAT ARE COMMERCIALLY REASONABLE AND CUSTOMARY DURING A “COURSE OF
CONSTRUCTION” PERIOD (SUCH AS, BUT NOT LIMITED TO, DESIGNATION OF SPECIFIED
“ADDITIONAL INSUREDS” WHO WOULD NOT ORDINARILY BE REQUIRED TO BE NAMED IN THAT
CAPACITY DURING THE LEASE TERM UNDER ARTICLE 10 OF THE LEASE), TENANT SHALL
COMPLY WITH AND/OR CAUSE ITS CONTRACTORS (AS APPLICABLE) TO COMPLY WITH SUCH
ADDITIONAL REQUIREMENTS.


(E)                                  RULES AND REGULATIONS; CONSTRUCTION
SIGNAGE.  TENANT AND TENANT’S CONTRACTORS SHALL COMPLY WITH ANY RULES,
REGULATIONS AND REQUIREMENTS THAT LANDLORD, PROJECT MANAGER OR LANDLORD’S
PROPERTY MANAGER OR GENERAL CONTRACTOR (IF ANY) MAY REASONABLY IMPOSE AND
DELIVER TO TENANT IN WRITING WITH RESPECT TO THE CONSTRUCTION OF THE TENANT
IMPROVEMENTS.  TENANT’S AGREEMENT WITH TENANT’S CONTRACTORS SHALL REQUIRE EACH
CONTRACTOR TO PROVIDE REASONABLE AND CUSTOMARY DAILY CLEANUP OF THE CONSTRUCTION
AREA TO THE EXTENT THAT SUCH CLEANUP IS NECESSITATED BY THE PERFORMANCE OF SUCH
CONTRACTOR’S ACTIVITIES IN CONNECTION WITH THE CONSTRUCTION OF THE TENANT
IMPROVEMENTS.  ANY TEMPORARY CONSTRUCTION SIGNAGE (INCLUDING, BUT NOT LIMITED
TO, DIRECTIONAL SIGNAGE AND/OR IDENTIFYING SIGNAGE) WHICH TENANT OR ANY OF ITS
CONTRACTORS OR SUBCONTRACTORS MAY WISH TO PLACE ANYWHERE IN OR ABOUT THE CENTER
SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF SECTION 7.5 OF THE LEASE, INCLUDING
(BUT NOT LIMITED TO) PRIOR WRITTEN APPROVAL OF THE LOCATION, SIZE, DESIGN AND
COMPOSITION OF SUCH SIGNAGE BY LANDLORD, OR BY EITHER PROJECT MANAGER OR
LANDLORD’S PROPERTY MANAGER ON BEHALF OF LANDLORD, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.


(F)                                    RISK OF LOSS.  ALL MATERIALS, WORK,
INSTALLATIONS AND DECORATIONS OF ANY NATURE BROUGHT ONTO OR INSTALLED IN THE
BUILDING, BY OR AT THE DIRECTION OF TENANT OR IN CONNECTION WITH THE
CONSTRUCTION OF THE TENANT IMPROVEMENTS, PRIOR TO THE RENT COMMENCEMENT DATE
SHALL BE AT TENANT’S RISK, AND NEITHER LANDLORD NOR ANY PARTY ACTING ON
LANDLORD’S BEHALF SHALL BE RESPONSIBLE FOR ANY DAMAGE, LOSS OR DESTRUCTION
THEREOF.


(G)                                 CONDITION OF TENANT’S WORK.  ALL WORK
PERFORMED BY TENANT SHALL BE PERFORMED IN A GOOD AND WORKMANLIKE MANNER, SHALL
BE FREE FROM DEFECTS IN DESIGN, MATERIALS AND WORKMANSHIP, AND SHALL BE
COMPLETED IN COMPLIANCE WITH THE APPROVED PLANS IN ALL MATERIAL RESPECTS AND IN
COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES, CODES AND
REGULATIONS IN FORCE AT THE TIME SUCH WORK IS COMPLETED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, TENANT SHALL BE RESPONSIBLE (I) FOR OBTAINING ALL
PERMITS AND APPROVALS NECESSARY FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS,
AND (II) FOR COMPLIANCE OF ALL TENANT IMPROVEMENTS WITH THE REQUIREMENTS OF THE
ADA AND ALL SIMILAR OR RELATED REQUIREMENTS UNDER FEDERAL, STATE OR LOCAL LAWS
PERTAINING TO ACCESS BY PERSONS WITH DISABILITIES.


(H)                                 AS-BUILT DRAWINGS; PERMIT SIGNOFFS.  AT THE
CONCLUSION OF CONSTRUCTION, TENANT SHALL CAUSE THE ARCHITECT AND GENERAL
CONTRACTOR (I) TO UPDATE THE APPROVED PLANS AS NECESSARY TO REFLECT ALL CHANGES
MADE TO THE APPROVED PLANS DURING THE COURSE OF CONSTRUCTION, (II) TO CERTIFY TO
THE BEST OF THEIR KNOWLEDGE THAT THE “RECORD SET” OF AS-BUILT DRAWINGS ARE TRUE
AND CORRECT, WHICH CERTIFICATION SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS LEASE, AND (III) TO DELIVER TO LANDLORD, WITHIN SIXTY (60) DAYS FOLLOWING
ISSUANCE OF A CERTIFICATE OF OCCUPANCY FOR THE PREMISES OR FOR THE TENANT
IMPROVEMENTS, (A) TWO (2) SET OF COPIES OF SUCH RECORD SET OF DRAWINGS AND (B) A
COPY OF THE FINAL, SIGNED VERSION OF BUILDING PERMIT FOR THE TENANT
IMPROVEMENTS.

B-6


--------------------------------------------------------------------------------



5.                                       NO AGENCY.  NOTHING CONTAINED IN THIS
WORKLETTER SHALL MAKE OR CONSTITUTE TENANT AS THE AGENT OF LANDLORD.


6.                                       SURVIVAL.  WITHOUT LIMITING ANY
SURVIVAL PROVISIONS WHICH WOULD OTHERWISE BE IMPLIED OR CONSTRUED UNDER
APPLICABLE LAW, THE PROVISIONS OF PARAGRAPH 4(C) OF THIS WORKLETTER SHALL
SURVIVE THE TERMINATION OF THE LEASE WITH RESPECT TO MATTERS OCCURRING PRIOR TO
EXPIRATION OF THE LEASE; PROVIDED, HOWEVER, THAT NOTHING IN THIS PARAGRAPH 6 IS
INTENDED, OR SHALL BE CONSTRUED, TO EXTEND ANY APPLICABLE STATUTE OF LIMITATIONS
WITH RESPECT TO THE MATTERS COVERED BY THE FOREGOING SURVIVAL PROVISION OR BY
THE SURVIVING PROVISIONS DESCRIBED THEREIN.


7.                                       MISCELLANEOUS.  ALL REFERENCES IN THIS
WORKLETTER TO A NUMBER OF DAYS SHALL BE CONSTRUED TO REFER TO CALENDAR DAYS,
UNLESS OTHERWISE SPECIFIED HEREIN.  IF ANY ITEM REQUIRING APPROVAL BY LANDLORD
IS DISAPPROVED BY LANDLORD IN A TIMELY MANNER, THE PROCEDURE FOR PREPARATION AND
APPROVAL OF THAT ITEM SHALL BE REPEATED.

[rest of page intentionally left blank]

B-7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Workletter concurrently with
and as of the date of the Lease.

“Landlord”

 

“Tenant”

 

 

 

BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company

 

OMNICELL, INC., a Delaware corporation

 

 

 

By:

Slough Estates USA Inc., a Delaware

 

By:

/s/ Robin G. Seim

 

corporation, Its Operations Manager

 

 

 

 

and Member

 

Its:

CFO

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Bergschneider

 

 

By:

/s/ Randall A. Lipps

 

 

 

 

 

 

 

 

Jonathan M. Bergschneider

 

Its:

CEO

 

 

Senior Vice President

 

 

 

 

B-8


--------------------------------------------------------------------------------


EXHIBIT C

ACKNOWLEDGMENT OF RENT COMMENCEMENT DATE

This Acknowledgment is executed as of                                   , 2007,
by BRITANNIA HACIENDA VIII LLC, a Delaware limited liability company
(“Landlord”), and OMNICELL, INC., a Delaware corporation (“Tenant”), pursuant to
Section 2.4 of the Lease dated June 29, 2007 between Landlord and Tenant (the
“Lease”) covering premises located on the first floor of the building at 2025
Stierlin Court, Mountain View, CA 94043 (the “Premises”).

Landlord and Tenant hereby acknowledge and agree as follows:

1.             The Rent Commencement Date under the Lease is
                              , 2007.

2.             The termination date under the Lease shall be
                              , 2011, subject to any applicable provisions of
the Lease for extension or early termination thereof.

3.             The square footage of the Premises is 18,333 square feet.

4.             Tenant accepts the Premises, subject only to Landlord’s
warranties, representations and obligations expressly set forth in Section 2.3
of the Lease.

This Acknowledgment is executed as of the date first set forth above.

“Landlord”

 

“Tenant”

 

 

 

BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company

 

OMNICELL, INC., a Delaware
corporation

 

 

 

By:

Slough Estates USA Inc., a

 

 

 

 

Delaware corporation, Its

 

By:

 

 

Operations Manager and Member

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Jonathan M. Bergschneider

 

 

 

 

 

Senior Vice President

 

 

 

 

 

EXHIBIT C TO LEASE


--------------------------------------------------------------------------------